UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10637 Nuveen Ohio Dividend Advantage Municipal Fund 3 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:February 28 Date of reporting period: February 28, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. INVESTMENT ADVISER NAME CHANGE Effective January 1, 2011, Nuveen Asset Management, the Funds’ investment adviser, changed its name to Nuveen Fund Advisors, Inc. (“Nuveen Fund Advisors”). Concurrently, Nuveen Fund Advisors formed a wholly-owned subsidiary, Nuveen Asset Management, LLC, to house its portfolio management capabilities. NUVEEN INVESTMENTS COMPLETES STRATEGIC COMBINATION WITH FAF ADVISORS On December 31, 2010, Nuveen Investments completed the strategic combination between Nuveen Asset Management, LLC, the largest investment affiliate of Nuveen Investments, and FAF Advisors. As part of this transaction, U.S. Bancorp – the parent of FAF Advisors – received cash consideration and a 9.5% stake in Nuveen Investments in exchange for the long term investment business of FAF Advisors, including investment-management responsibilities for the non-money market mutual funds of the First American Funds family. The approximately $27 billion of mutual fund and institutional assets managed by FAF Advisors, along with the investment professionals managing these assets and other key personnel, have become part of Nuveen Asset Management, LLC. With these additions to Nuveen Asset Management, LLC, this affiliate now manages more than $100 billion of assets across a broad range of strategies from municipal and taxable fixed income to traditional and specialized equity investments. This combination does not affect the investment objectives or strategies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at HydePark, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. Nuveen Investments managed approximately $197 billion of assets as of December 31, 2010. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Common Share Dividend and Share Price Information 14 Performance Overviews 16 Shareholder Meeting Report 23 Report of Independent Registered Public Accounting Firm 26 Portfolios of Investments 27 Statement of Assets and Liabilities 63 Statement of Operations 65 Statement of Changes in Net Assets 67 Statement of Cash Flows 70 Financial Highlights 71 Notes to Financial Statements 80 Board Members & Officers 94 Annual Investment Management Agreement Approval Process 99 Board Approval of Sub-Advisory Arrangements Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Other Useful Information Chairman’s Letter to Shareholders Dear Shareholders, In 2010, the global economy recorded another year of recovery from the financial and economic crises of 2008, but many of the factors that caused the downturn still weigh on the prospects for continued improvement. In the U.S., ongoing weakness in housing values has put pressure on homeowners and mortgage lenders. Similarly, the strong earnings recovery for corporations and banks is only slowly being translated into increased hiring or more active lending. Globally, deleveraging by private and public borrowers has inhibited economic growth and that process is far from complete. Encouragingly, constructive actions are being taken by governments around the world to deal with economic issues. In the U.S., the recent passage of a stimulatory tax bill relieved some of the pressure on the Federal Reserve to promote economic expansion through quantitative easing and offers the promise of sustained economic growth. A number of European governments are undertaking programs that could significantly reduce their budget deficits. Governments across the emerging markets are implementing various steps to deal with global capital flows without undermining international trade and investment. The success of these government actions could determine whether 2011 brings further economic recovery and financial market progress. One risk associated with the extraordinary efforts to strengthen U.S. economic growth is that the debt of the U.S. government will continue to grow to unprecedented levels. Another risk is that over time there could be inflationary pressures on asset values in the U.S. and abroad, because what happens in the U.S. impacts the rest of the world economy. Also, these various actions are being taken in a setting of heightened global economic uncertainty, primarily about the supplies of energy and other critical commodities. In this challenging environment, your Nuveen investment team continues to seek sustainable investment opportunities and to remain alert to potential risks in a recovery still facing many headwinds. On your behalf, we monitor their activities to assure they maintain their investment disciplines. As you will note elsewhere in this report, on December 31, 2010, Nuveen Investments completed a strategic combination with FAF Advisors, Inc., the manager of the First American Funds. The combination adds highly respected and distinct investment teams to meet the needs of investors and their advisors and is designed to benefit all fund shareholders by creating a fund organization with the potential for further economies of scale and the ability to draw from even greater talent and expertise to meet those investor needs. As of the end of April, 2011, Nuveen Investments had completed the refinancing of all of the Auction Rate Preferred Securities issued by its taxable closed-end funds and 80% of the Muni Preferred shares issued by its tax-exempt closed-end funds. Please consult the Nuveen Investments web site, www.Nuveen.com, for the current status of this important refi-nancing program. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board April 26, 2011 4 Nuveen Investments Portfolio Manager’s Comments Nuveen Michigan Quality Income Municipal Fund, Inc. (NUM) Nuveen Michigan Premium Income Municipal Fund, Inc. (NMP) Nuveen Michigan Dividend Advantage Municipal Fund (NZW) Nuveen Ohio Quality Income Municipal Fund, Inc. (NUO) Nuveen Ohio Dividend Advantage Municipal Fund (NXI) Nuveen Ohio Dividend Advantage Municipal Fund 2 (NBJ) Nuveen Ohio Dividend Advantage Municipal Fund 3 (NVJ) Portfolio manager Daniel Close discusses economic and municipal market conditions at both the national and state levels, key investment strategies, and the twelve-month performance of the Nuveen Michigan and Ohio Funds. Dan, who joined Nuveen in 2000, assumed portfolio management responsibility for these seven Funds in 2007. What factors affected the U.S. economic and municipal market environments during the twelve-month reporting period ended February 28, 2011? During this period, the U.S. economy demonstrated some signs of improvement, supported by the efforts of both the Federal Reserve (Fed) and the federal government. For its part, the Fed continued to hold the benchmark fed funds rate in a target range of zero to 0.25% since cutting it to this record low level in December 2008. At its March 2011 meeting (after the end of this reporting period), the central bank renewed its commitment to keeping the fed funds rate at “exceptionally low levels” for an “extended period.” The Fed also left unchanged its second round of quantitative easing, which calls for purchasing $600 billion in U.S. Treasury bonds by June 30, 2011. The goal of this plan is to lower long-term interest rates and thereby stimulate economic activity and create jobs. The federal government continued to focus on implementing the economic stimulus package passed in early 2009 and aimed at providing job creation, tax relief, fiscal assistance to state and local governments and expansion of unemployment benefits and other federal social welfare programs. In the fourth quarter of 2010, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 3.1%, marking the first time the economy put together six consecutive quarters of positive growth since 2006-2007. In February 2011, national unemployment dropped below 9% for the first time in 21 months, standing at 8.9%, down from 9.7% a year earlier. At the same time, inflation posted its largest gain since April 2009, as the Consumer Price Index (CPI) rose 2.1% year-over-year as of February 2011, driven mainly by increased prices for energy. The core CPI (which excludes food and energy) increased 1.1% over this period. The housing market continued to be Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings denotes the highest rating assigned by a Nationally Recognized Statistical Rating Organization (NRSRO) such as Standard & Poor’s (S&P), Moody’s or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. Nuveen Investments 5 the weak spot in the economy. For the twelve months ended January 2011 (most recent data available at the time this report was prepared), the average home price in the Standard & Poor’s (S&P)/Case-Shiller index of 20 major metropolitan areas lost 3.1%, with 11 of the 20 metropolitan areas hitting their lowest levels since housing prices peaked in 2006. Municipal bond prices generally rose during the first eight months of this period, as the combination of strong demand and tight supply of new tax-exempt issuance created favorable market conditions. One reason for the decrease in new tax-exempt supply was the heavy issuance of taxable municipal debt under the Build America Bond (BAB) program, which was created as part of the American Recovery and Reinvestment Act of February 2009 and which expired December 31, 2010. Build America Bonds generally offered municipal issuers a federal subsidy equal to 35% of a bond’s interest payments, providing issuers with an alternative to traditional tax-exempt debt that often was lower in cost. For the period March 1, 2010 through December 31, 2010, taxable Build America Bonds issuance totaled $117.3 billion, accounting for 24% of new bonds issued in the municipal market. After rallying strongly over most of the period, the municipal market suffered a reversal in mid-November 2010, due largely to investor concerns about inflation, the federal deficit, and its impact on demand for U.S. Treasuries. Adding to this situation was the popular media’s coverage of the strained finances of many state and local governments, which often failed to differentiate between gaps in operating budgets and those entities’ ability to meet their debt service obligation. As a result, money began to flow out of municipal funds, yields rose and valuations fell. Toward the end of this period, we saw the environment in the municipal market improve, as crossover buyers—including hedge funds and life insurance companies—were attracted by municipal bond prices and tax-exempt yields, resulting in decreased outflows, declining yields and rising valuations. Over the twelve months ended February 28, 2011, municipal bond issuance nationwide—both tax-exempt and taxable—totaled $423.4 billion. Demand for municipal bonds was exceptionally strong during the majority of this period, especially from individual investors. In recent months, crossover buyers have provided support for the market. How were the economic and market environments in Michigan and Ohio during this period? Michigan, which has one of the weakest state economies in the nation, continued to face serious challenges as it struggled to emerge from recession. In 2009 (latest data available at the time this report was prepared), the state saw its economy contract at a rate of -5.2%, compared with the national average of -2.1%. As of February 2011, Michigan’s jobless rate was 10.4%, its best reading since November 2008, down from 13.5% in February 2010, although some of the decrease was attributable to fewer job seekers in the state. The state also continued to experience declining home values. According to the S&P/Case-Shiller home price index of 20 major metropolitan areas, housing prices in Detroit fell 8.1% over the twelve months ended January 2011, hitting a new low. This drop, which ranked as the second largest in the index for this period (after Phoenix), compared with an average decrease of 3.1% nationwide. For fiscal 2011, Michigan 6 Nuveen Investments closed the shortfall in its $46.7 billion state budget through the use of spending cuts, including a 3% reduction for all state agencies, federal stimulus money, debt restructuring, a state employee retirement incentive plan and a tax amnesty program. Because these were largely one-time measures, the state faces a structural gap in fiscal 2012 estimated at $1.4 billion. As of February 2011, Moody’s and Standard & Poor’s (S&P) rated Michigan general obligation (GO) debt at Aa2 and AA-, respectively, with stable outlooks. During the twelve months ended February 2011, municipal issuance (both taxable & tax-exempt) in Michigan totaled $8.3 billion, an increase of 32.5% compared with the twelve months ended February 2010. Ohio’s economy continued to be weak and overly reliant on manufacturing, although that was offset to some degree by the state’s large and diverse tax base and highly educated workforce in major metropolitan areas. For 2009, Ohio posted negative GDP growth of –2.7%, compared with the national average of –2.1%, which ranked Ohio 38th in percent change of economic growth by state. As of February 2011, Ohio’s unemployment rate was 9.2%, the lowest since February 2009, down from 10.6% in February 2010. The state’s housing market, while improving, has yet to make the transition to recovery. According to the S&P/Case-Shiller home price index of 20 major metropolitan areas, housing prices in Cleveland fell 3.8% during the twelve months ended January 2011, compared with an average decline of 3.1% nationally. On the fiscal front, state officials forecast the general fund will end fiscal 2011 with a cash balance of $154 million. After depleting the budget stabilization fund in fiscal 2009 and drawing down general fund reserves in fiscal 2010, Ohio has limited options to deal with future budget pressures. The budget gap for fiscal 2012 is currently estimated at $4 billion. As of February 2011, Moody’s and Standard & Poor’s (S&P) rated Ohio general obligation debt at Aa1 and AA+, respectively, with negative outlooks. For the twelve months ended February 2011, municipal issuance (both taxable & tax-exempt) in Ohio totaled $15.9 billion, an increase of approximately 30% compared with the twelve months ended February 2010. What key strategies were used to manage the Michigan and Ohio Funds during this reporting period? As previously mentioned, the supply of tax-exempt bonds declined nationally during this period, due largely to the issuance of taxable bonds under the BABs program (which expired December 31, 2010). This program also impacted the availability of tax-exempt bonds in Ohio and Michigan, which ranked 5th and 19th, respectively, in terms of dollar amount of BABs issued in 2010. Between March 1, 2010, and the end of the program in December 2010, Build America Bonds accounted for approximately 15% of municipal supply in Michigan and over 36% of Ohio’s supply. Since interest payments from Build America Bonds represent taxable income, we did not view these bonds as good investment opportunities for these Funds. Despite the constrained issuance on tax-exempt municipal bonds, we continued to take a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. During this period, the Michigan Funds found value in several areas of the market, including health care, single-family housing Nuveen Investments 7 and tobacco bonds. Because of the limitations placed on tax-exempt supply by the Build America Bond program, we also purchased territorial paper when necessary to keep the Funds fully invested, including a lower-rated, investment grade water and sewer bond issued by Puerto Rico for NUM and NZW. All of the bonds purchased for the Michigan Funds during this period offered longer maturities. In the Ohio Funds, our purchases included a number of health care issues with longer maturities and an intermediate-maturity tax-backed credit issued for Cuyahoga County. NUO also bought a couple of additional credits offering intermediate maturities: an electric utility bond and a higher education issue both lower-rated, investment grade. In NXI, we purchased the same higher education credit as NUO as well as the Puerto Rico water and sewer bond. The Ohio Funds also swapped some of their higher dollar priced Buckeye tobacco holdings for tobacco bonds with lower dollar prices. This swap benefited the Funds by enhancing income generation through higher book yields and recognizing losses for tax purposes. Some of this investment activity resulted from opportunities created by the provisions of the Build America Bond program. For example, tax-exempt supply was more plentiful in the health care and higher education sectors because, as 501(c)(3) (nonprofit) organizations, hospitals and private universities generally did not qualify for the Build America Bond program and continued to issue bonds in the tax-exempt municipal market. Bonds with proceeds earmarked for refundings, working capital and private activities also were not covered by the Build America Bond program, and this resulted in attractive opportunities in various other sectors of the market. The impact of the Build America Bond program was also evident in the area of longer-term issuance, as municipal issuers sought to take full advantage of the attractive financing terms offered by these bonds. Approximately 70% of Build America Bonds were issued with maturities of at least 30 years. Although this had a significant impact on the availability of tax-exempt credits with longer maturities, the Funds continued to focus on purchasing bonds at the longer end of the yield curve when appropriate bonds became available. Cash for new purchases during this period was generated primarily by the proceeds from bond calls and maturing bonds, which we worked to redeploy to keep the Funds fully invested. In the Michigan Funds, holdings of bonds issued for the Detroit Medical Center were called as part of the center’s acquisition by the for-profit Vanguard Health Systems in 2010. This produced a substantial amount of cash for reinvestment. In addition, the Michigan Funds closed out positions in some out-of-state paper from New Mexico and Virginia and reinvested the proceeds in additional Michigan bonds. The Ohio Funds also sold some short-dated pre-refunded bonds to fund purchases during this period. As of February 28, 2011, all seven of these Funds continued to use inverse floating rate securities. We employ inverse floaters as a form of leverage for a variety of reasons, including duration management, income enhancement and total return enhancement. 8 Nuveen Investments How did the Funds perform? Individual results for these Nuveen Michigan and Ohio Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value For periods ended 2/28/11 1-Year 5-Year 10-Year Michigan Funds NUM % % % NMP % % % NZW % % N/A Standard & Poor’s (S&P) Michigan Municipal Bond Index1 % % % Standard & Poor’s (S&P) National Municipal Bond Index2 % % % Lipper Michigan Municipal Debt Funds Average3 -0.71 % % % Ohio Funds NUO % % % NXI -0.23 % % N/A NBJ % % N/A NVJ -0.66 % % N/A Standard & Poor’s (S&P) Ohio Municipal Bond Index1 % % % Standard & Poor’s (S&P) National Municipal Bond Index2 % % % Lipper Other States Municipal Debt Funds Average4 % % % For the twelve months ended February 28, 2011, the total return on common share net asset value (NAV) for NMP exceeded the return for the Standard & Poor’s (S&P) Michigan Municipal Bond Index, while NUM and NZW lagged this return. Among the Ohio Funds, NUO and NBJ outperformed the Standard & Poor’s (S&P) Ohio Municipal Bond Index, while NXI and NVJ underperformed this index. For the same period, NMP surpassed the return on the Standard & Poor’s (S&P) National Municipal Bond Index, while the remaining six Funds trailed the national index. All three Michigan Funds outperformed the average return for the Lipper Michigan Municipal Debt Funds Average, while NUO and NBJ exceeded the average return for the Lipper Other States Municipal Debt Funds Average and NXI and NVJ lagged the Other States average. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. In addition, NUO, NBJ and NMP benefited from strong individual security selection. The use of financial leverage also factored into the Funds’ performance. Leverage is discussed in more detail on page ten. During this period, municipal bonds with intermediate maturities, especially those in the long intermediate segment of the yield curve, generally outperformed other maturity groupings, with credits at both the shortest and longest ends of the curve posting the weakest returns. In general, duration and yield curve positioning was a positive contributor to the performances of NMP, NZW, NUO and NBJ. These Funds tended to have less exposure to the underperforming longest part of the yield curve and more exposure to Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 1 The Standard & Poor’s (S&P) Municipal Bond Indexes for Michigan and Ohio are unleveraged, market value-weighted indexes designed to measure the performance of the tax-exempt, investment-grade municipal bond markets in Michigan and Ohio, respectively. These indexes do not reflect any initial or ongoing expenses and are not available for direct investment. 2 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade U.S. municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 3 The Lipper Michigan Municipal Debt Funds Average is calculated using the returns of all closed-end funds in this category for each period as follows: 1-year, 7 funds; 5-year, 7 funds; and 10-year, 4 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper average is not available for direct investment. 4 The Lipper Other States Municipal Debt Funds Average is calculated using the returns of all leveraged and unleveraged closed-end funds in this category for each period as follows: 1-year, 46 funds; 5-year, 46 funds; and 10-year, 20 funds. The performance of the Lipper Other States category represents the overall average of returns for funds from ten different states with a wide variety of municipal market conditions. Shareholders should note that the performance of the Lipper Other States category represents the overall average of returns for funds from ten different states with a wide variety of municipal market conditions, making direct comparisons less meaningful. Lipper returns account forthe effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper average is not available for direct investment. Nuveen Investments 9 the intermediate segments of the curve that outperformed. NUM, NXI, and NVJ were not as advantageously positioned, due mainly to their overweightings in the longest part of the curve. This detracted from the performance of these three Funds. Credit exposure also played an important role in performance during these twelve months. During the market reversal of late 2010, as the demand for high-yield bonds decreased, prices on lower quality credits generally fell. For the period, bonds rated BBB typically underperformed those rated AAA or A. In general, these Funds tended to be overweight in bonds rated A, which benefited their performance. NUM also benefited by having the smallest weighting of bonds rated BBB among these Funds. Holdings that generally made positive contributions to the Funds’ returns during this period included general obligation and other tax-supported bonds, industrial development revenue (IDR) bonds, and housing credits. The Funds’ allocations of tax-supported bonds, especially the Ohio Funds’ underexposure to state GOs, generally limited their participation in the outperformance of this sector. An overweight in IDRs helped to boost the returns of the Michigan Funds. In general, all of these Funds had relatively small allocations to housing bonds, which lessened the positive impact of this sector. In contrast, the hospital, education and transportation sectors turned in relatively weak performance, and tobacco bonds were among the poorest performers. While the Ohio Funds’ overweighting in hospitals detracted from their performance, the Michigan Funds were helped by their underweights in transportation. The insured segment also failed to keep pace with the general municipal market return for the twelve months, as did pre-refunded bonds, which are typically backed by U.S. Treasury securities. Among these Funds, NVJ had the heaviest exposure to pre-refunded bonds and NMP the smallest allocation. IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of most of these Funds relative to the comparative indexes was the Funds’ use of structural leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period. 10 Nuveen Investments RECENT DEVELOPMENTS REGARDING THE FUNDS’ REDEMPTION OF AUCTION RATE PREFERRED SHARES Shortly after their respective inception, each of the Funds issued auction rate preferred shares (ARPS) to create structural leverage. As noted in past shareholder reports, the ARPS issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. In fact, offers to buy have been almost completely non-existent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short-term rates at multigenerational lows, those maximum rates also have been low. One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods that can be used separately or in combination to refinance a portion of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares as well as Variable MuniFund Term Preferred (VMTP) Shares, which are a floating rate form of preferred stock with a mandatory term redemption. Some funds have issued MuniFund Term Preferred (MTP) Shares, a fixed rate form of preferred stock with a mandatory redemption period of three to five years. While all these efforts have reduced the total amount of outstanding ARPS issued by the Nuveen funds, the funds cannot provide any assurance on when the remaining outstanding ARPS might be redeemed. During 2010 and 2011, certain Nuveen leveraged closed-end funds (excluding all of the Funds in this report) received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent Nuveen Investments 11 counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. Subsequently, the funds that received demand letters (excluding all of the Funds in this report) were named in a consolidated complaint as nominal defendants in a putative shareholder derivative action captioned Martin Safier, et al. v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on February 18, 2011 (the “Complaint”). The Complaint, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Fund Advisors, Inc as a defendant, together with current and former Officers and interested Director/Trustees of each of the funds (together with the nominal defendants, collectively, the “Defendants”). The Complaint contains the same basic allegations contained in the demand letters. The suits seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. Nuveen Fund Advisors, Inc. believes that the Complaint is without merit, and is defending vigorously against these charges. As of February 28, 2011, the amount of ARPS redeemed by the Funds is shown in the accompanying table. Auction Rate % of Original Preferred Shares Auction Rate Fund Redeemed Preferred Shares NUM $ 6,675,000 7.1% NMP $ 2,300,000 4.1% NZW 100.0% NUO $ 4,000,000 5.2% NXI 59.7% NBJ $ 2,400,000 10.0% NVJ $ 1,000,000 6.1% During the twelve-month reporting period, NZW and NXI successfully completed the issuance of MTP, which trade on the New York Stock Exchange (NYSE) under the ticker symbols as noted in the following table. The net proceeds from these offerings were used to refinance all, or a portion of, each Fund’s remaining outstanding ARPS at par. NYSE Fund MTP Issued Series Rate Ticker NZW 2.30% NZW PrC NXI 2.35% NXI PrC 12 Nuveen Investments Subsequent to the reporting period, NXI completed the issuance of $10.6 million of 2.95%, Series 2016 MTP. The newly issued MTP shares trade on the NYSE under the symbol “NXI Pr D.” The net proceeds from this offering were used to refinance the Fund’s remaining outstanding ARPS at par. Immediately following its MTP issuance, NXI noticed for redemption at par its remaining $12.5 million ARPS outstanding using the MTP proceeds. Subsequent to the reporting period, NBJ completed the issuance of $24.2 million of 2.35%, Series 2014 MTP. The newly issued MTP shares trade on the NYSE under the symbol “NBJ Pr A.” The net proceeds from this offering were used to refinance the Fund’s remaining outstanding ARPS at par. Immediately following its MTP issuance, NXI noticed for redemption at par its remaining $21.6 million ARPS outstanding using the MTP proceeds. Subsequent to the reporting period, NVJ completed the issuance of $16.1 million of 2.35%, Series 2014 MTP. The newly issued MTP shares trade on the NYSE under the symbol “NVJ Pr A.” The net proceeds from this offering were used to refinance the Fund’s remaining outstanding ARPS at par. Immediately following its MTP issuance, NVJ noticed for redemption at par its remaining $15.5 million ARPS outstanding using the MTP proceeds. (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on MTP Shares.) At the time this report was prepared, all 84 of the Nuveen closed-end municipal funds that had issued ARPS have redeemed at par all or a portion of these shares. These redemptions bring the total amount of Nuveen’s municipal closed-end funds’ ARPS redemptions to approximately $8.8 billion of the approximately $11.0 billion originally outstanding. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. Nuveen Investments 13 Common Share Dividend and Share Price Information During the twelve months ended February 28, 2011, each of the seven Funds in this report had one monthly dividend increase. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of February 28, 2011, all of the Funds in this report had positive UNII balances for both tax purposes and financial reporting purposes. COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION As of February 28, 2011, and the since inception of the Funds’ repurchase program, the following Funds have cumulatively repurchased and retired common shares as shown in the accompanying table. Common Shares % of Outstanding Fund Repurchased and Retired Common Shares NUM 1.4% NMP 2.0% NZW 0.7% NUO – – NXI 0.0%* NBJ – – NVJ 0.1% * Rounds to less than 0.1%. 14 Nuveen Investments During the twelve-month reporting period, the following Funds repurchased and retired common shares at a weighted average price and a weighted average discount per common share as shown in the accompanying table. Weighted Average Weighted Average Common Shares Price Per Share Discount Per Share Repurchased Repurchased Repurchased Fund and Retired and Retired and Retired NUM 13.81% NMP 12.55% NZW 11.21% As of February 28, 2011, the Funds’ common share prices were trading at (-)discounts to their common share NAVs as shown in the accompanying table. 2/28/11 Twelve-Month Average Fund (-)Discount (-)Discount NUM (-)10.08% (-)8.30% NMP (-)9.25% (-)8.42% NZW (-)10.15% (-)8.32% NUO (-)3.82% (-)2.58% NXI (-)6.73% (-)2.26% NBJ (-)7.47% (-)3.12% NVJ (-)4.39% (-)0.09% Nuveen Investments 15 NUM Nuveen Michigan Quality Income Performance Municipal Fund, Inc. OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -10.08% Market Yield 6.59% Taxable-Equivalent Yield1 9.56% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 10/17/91) On Share Price On NAV 1-Year 4.69% 1.39% 5-Year 1.86% 3.39% 10-Year 4.67% 5.32% Portfolio Composition3 (as a % of total investments) Tax Obligation/General 35.8% U.S. Guaranteed 16.5% Tax Obligation/Limited 11.9% Utilities 9.9% Health Care 9.1% Water and Sewer 7.8% Other 9.0% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.1%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 16 Nuveen Investments NMP Nuveen Michigan Premium Income Performance Municipal Fund, Inc. OVERVIEW as of February 28, 2011 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.1%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -9.25% Market Yield 6.59% Taxable-Equivalent Yield1 9.56% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 12/17/92) On Share Price On NAV 1-Year 7.72% 2.55% 5-Year 1.88% 3.53% 10-Year 5.42% 5.26% Portfolio Composition3 (as a % of total investments) Tax Obligation/General 36.4% Tax Obligation/Limited 13.9% Water and Sewer 11.9% Utilities 10.2% Health Care 8.9% U.S. Guaranteed 8.6% Other 10.1% Nuveen Investments 17 NZW Nuveen Michigan Dividend Advantage Performance Municipal Fund OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -10.15% Market Yield 6.63% Taxable-Equivalent Yield1 9.62% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 9/25/01) On Share Price On NAV 1-Year 3.72% 0.70% 5-Year 0.09% 2.93% Since Inception 3.56% 5.03% Portfolio Composition3 (as a % of total investments) Tax Obligation/General 28.2% U.S. Guaranteed 12.9% Utilities 12.2% Health Care 11.1% Tax Obligation/Limited 10.6% Water and Sewer 10.4% Other 14.6% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.1%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 18 Nuveen Investments NUO Nuveen Ohio Quality Income Performance Municipal Fund, Inc. OVERVIEW as of February 28, 2011 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -3.82% Market Yield 6.06% Taxable-Equivalent Yield1 8.90% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 10/17/91) On Share Price On NAV 1-Year 0.91% 1.09% 5-Year 2.69% 3.92% 10-Year 4.33% 5.39% Portfolio Composition3 (as a % of total investments) Tax Obligation/General 24.8% Health Care 18.0% U.S. Guaranteed 15.3% Tax Obligation/Limited 11.7% Education and Civic Organizations 9.5% Utilities 5.0% Consumer Staples 4.8% Other 10.9% Nuveen Investments 19 NXI Nuveen Ohio Dividend Advantage Performance Municipal Fund OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -6.73% Market Yield 6.63% Taxable-Equivalent Yield1 9.74% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 3/27/01) On Share Price On NAV 1-Year -2.52% -0.23% 5-Year 0.80% 3.83% Since Inception 4.56% 5.74% Portfolio Composition3 (as a % of total investments) U.S. Guaranteed 16.5% Health Care 16.5% Tax Obligation/General 16.3% Tax Obligation/Limited 15.7% Education and Civic Organizations 8.5% Utilities 6.9% Housing/Multifamily 4.8% Other 14.8% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 20 Nuveen Investments NBJ Nuveen Ohio Dividend Advantage Performance Municipal Fund 2 OVERVIEW as of February 28, 2011 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -7.47% Market Yield 6.46% Taxable-Equivalent Yield1 9.49% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 9/25/01) On Share Price On NAV 1-Year -0.37% 1.00% 5-Year 1.78% 3.73% Since Inception 4.19% 5.42% Portfolio Composition3 (as a % of total investments) Tax Obligation/General 23.5% U.S. Guaranteed 19.3% Health Care 15.6% Tax Obligation/Limited 11.0% Education and Civic Organizations 8.1% Industrials 7.3% Utilities 6.7% Other 8.5% Nuveen Investments 21 NVJ Nuveen Ohio Dividend Advantage Performance Municipal Fund 3 OVERVIEW as of February 28, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -4.39% Market Yield 6.60% Taxable-Equivalent Yield1 9.69% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 3/25/02) On Share Price On NAV 1-Year -4.13% -0.66% 5-Year 3.30% 3.88% Since Inception 4.72% 5.63% Portfolio Composition3 (as a % of total investments) U.S. Guaranteed 23.7% Tax Obligation/General 22.6% Health Care 19.5% Tax Obligation/Limited 7.2% Utilities 5.4% Industrials 4.8% Consumer Staples 4.3% Other 12.5% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 22 Nuveen Investments NUM Shareholder Meeting Report (Unaudited) NMP NZW The annual meeting of shareholders was held in the offices of Nuveen Investments on November 16, 2010; at this meeting the shareholders were asked to vote on the election of Board Members. NUM NMP NZW Common and Common and Common and Preferred Preferred Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting shares voting shares voting together together together together together together as a class as a class as a class as a class as a class as a class Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — — — Withhold — 5 — 14 — 1 Total — — — David J. Kundert For — Withhold — Total — William J. Schneider For — — — Withhold — 5 — 14 — 1 Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — Nuveen Investments 23 NUO Shareholder Meeting Report (continued) (Unaudited) NXI NBJ NUO NXI NBJ Common and Common and Common and Preferred Preferred Preferred Preferred Preferred Preferred shares voting shares voting shares voting shares voting shares voting shares voting together together together together together together as a class as a class as a class as a class as a class as a class Approval of the Board Members was reached as follows: John P. Amboian For — Withhold — Total — Robert P. Bremner For — Withhold — Total — Jack B. Evans For — Withhold — Total — William C. Hunter For — — — Withhold — — 1 — 7 Total — — — David J. Kundert For — Withhold — Total — William J. Schneider For — — — Withhold — — 1 — 7 Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — 24 Nuveen Investments NVJ NVJ Common and Preferred Preferred shares voting shares voting together together as a class as a class Approval of the Board Members was reached as follows: John P. Amboian For — — Withhold — — Total — — Robert P. Bremner For — — Withhold — — Total — — Jack B. Evans For — — Withhold — — Total — — William C. Hunter For — Withhold — 2 Total — David J. Kundert For — — Withhold — — Total — — William J. Schneider For — Withhold — 2 Total — Judith M. Stockdale For — Withhold — Total — Carole E. Stone For — Withhold — Total — Terence J. Toth For — — Withhold — — Total — — Nuveen Investments 25 Report of Independent Registered Public Accounting Firm The Board of Directors/Trustees and Shareholders Nuveen Michigan Quality Income Municipal Fund, Inc. Nuveen Michigan Premium Income Municipal Fund, Inc. Nuveen Michigan Dividend Advantage Municipal Fund Nuveen Ohio Quality Income Municipal Fund, Inc. Nuveen Ohio Dividend Advantage Municipal Fund Nuveen Ohio Dividend Advantage Municipal Fund 2 Nuveen Ohio Dividend Advantage Municipal Fund 3 We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Michigan Quality Income Municipal Fund, Inc., Nuveen Michigan Premium Income Municipal Fund, Inc., Nuveen Michigan Dividend Advantage Municipal Fund, Nuveen Ohio Quality Income Municipal Fund, Inc., Nuveen Ohio Dividend Advantage Municipal Fund, Nuveen Ohio Dividend Advantage Municipal Fund 2, and Nuveen Ohio Dividend Advantage Municipal Fund 3 (the “Funds”) as of February 28, 2011, and the related statements of operations and cash flows (Nuveen Michigan Dividend Advantage Municipal Fund only) for the year then ended, the statements of changes in net assets for the periods indicated therein, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of February 28, 2011, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen Michigan Quality Income Municipal Fund, Inc., Nuveen Michigan Premium Income Municipal Fund, Inc., Nuveen Michigan Dividend Advantage Municipal Fund, Nuveen Ohio Quality Income Municipal Fund, Inc., Nuveen Ohio Dividend Advantage Municipal Fund, Nuveen Ohio Dividend Advantage Municipal Fund 2, and Nuveen Ohio Dividend Advantage Municipal Fund 3 at February 28, 2011, and the results of their operations and cash flows (Nuveen Michigan Dividend Advantage Municipal Fund only) for the year then ended, the changes in their net assets for the periods indicated therein, and the financial highlights for each of the periods indicated therein in conformity with U.S. generally accepted accounting principles. Chicago, Illinois April 27, 2011 26 Nuveen Investments Nuveen Michigan Quality Income Municipal Fund, Inc. NUM Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.0% (2.6% of Total Investments) $ 7,500 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 Baa3 $ 6,565,575 Series 2008A, 6.875%, 6/01/42, DD1 Education and Civic Organizations – 3.5% (2.3% of Total Investments) Michigan Higher Education Facilities Authority, Limited Obligation Revenue Refunding Bonds, 9/11 at 100.00 N/R Kettering University, Series 2001, 5.500%, 9/01/17 – AMBAC Insured Michigan Higher Education Student Loan Authority, Revenue Bonds, Series 2002 XVII-G, 5.200%, 9/12 at 100.00 AA 9/01/20 – AMBAC Insured (Alternative Minimum Tax) Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 Aa1 Michigan Technological University, General Revenue Bonds, Series 2004A, 5.000%, 10/01/22 – 10/13 at 100.00 Aa3 NPFG Insured Total Education and Civic Organizations Health Care – 14.0% (9.1% of Total Investments) Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Alligiance 6/20 at 100.00 AA+ Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A1 Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Oakwood Obligated Group, 4/13 at 100.00 A Series 2002A, 5.750%, 4/01/32 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, MidMichigan Obligated Group, 6/19 at 100.00 AA+ Series 2009A, 5.875%, 6/01/39 – AGC Insured Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Memorial 5/11 at 100.50 BBB Healthcare Center Obligated Group, Series 1999, 5.875%, 11/15/21 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health 12/12 at 100.00 AA Credit Group, Series 2002C, 5.375%, 12/01/30 Michigan State Hospital Finance Authority, Revenue Bonds, Marquette General Hospital, Series 2005A: 5.000%, 5/15/26 5/15 at 100.00 Baa3 5.000%, 5/15/34 5/15 at 100.00 Baa3 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 11/11 at 100.00 A1 Hospital, Series 2001M, 5.250%, 11/15/31 – NPFG Insured Total Health Care Housing/Multifamily – 3.7% (2.4% of Total Investments) Michigan Housing Development Authority, FNMA Limited Obligation Multifamily Housing Revenue 12/20 at 101.00 AAA Bonds, Parkview Place Apartments, Series 2002A, 5.550%, 12/01/34 (Alternative Minimum Tax) Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 1999A, 5.300%, 4/11 at 100.00 AA 10/01/37 – NPFG Insured (Alternative Minimum Tax) Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 7/15 at 100.00 AA+ 4/01/31 – AGM Insured (Alternative Minimum Tax) Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2009A, 10/18 at 100.00 AA 5.700%, 10/01/39 Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2010A, 10/20 at 100.00 AA 5.000%, 10/01/35 Total Housing/Multifamily Housing/Single Family – 1.2% (0.7% of Total Investments) Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 6/20 at 100.00 AA 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) Nuveen Investments 27 Nuveen Michigan Quality Income Municipal Fund, Inc. (continued) NUMPortfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 55.3% (35.8% of Total Investments) $ 1,000 Anchor Bay School District, Macomb and St. Clair Counties, Michigan, General Obligation 5/12 at 100.00 Aa2 $ 1,004,820 Refunding Bonds, Series 2002, 5.000%, 5/01/25 Anchor Bay School District, Macomb and St. Clair Counties, Michigan, Unlimited Tax General Obligation Refunding Bonds, Series 2001: 5.000%, 5/01/21 5/11 at 100.00 Aa2 5.000%, 5/01/29 5/11 at 100.00 Aa2 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement 5/18 at 100.00 AA+ Series 2008, 5.000%, 5/01/38 Bridgeport Spaulding Community School District, Saginaw County, Michigan, General Obligation 5/12 at 100.00 Aa2 Bonds, Series 2002, 5.500%, 5/01/16 Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation 5/13 at 100.00 Aa2 Bonds, Series 2003, 5.250%, 5/01/20 Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation 5/15 at 100.00 Aa2 Bonds, Series 2005, 5.000%, 5/01/25 – NPFG Insured Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation 5/17 at 100.00 Aa2 Bonds, Tender Option Bond Trust 2008-1096, 7.922%, 5/01/32 – NPFG Insured (IF) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2002A, No Opt. Call Aa2 6.000%, 5/01/19 – FGIC Insured Detroit-Wayne County Stadium Authority, Michigan, Limited Tax General Obligation Building 2/11 at 100.00 A– Authority Stadium Bonds, Series 1997, 5.500%, 2/01/17 – FGIC Insured East Grand Rapids Public Schools, County of Kent, State of Michigan, General Obligation Bonds, 5/11 at 100.00 AA Series 2001, Refunding, 5.125%, 5/01/29 Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation Bonds, Devos Place Project, Series 2001: 0.000%, 12/01/25 No Opt. Call AAA 0.000%, 12/01/26 No Opt. Call AAA 0.000%, 12/01/29 No Opt. Call AAA Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007, 5.000%, 9/17 at 100.00 AA 9/01/27 – NPFG Insured Hartland Consolidated School District, Livingston County, Michigan, General Obligation 5/11 at 100.00 Aa2 Refunding Bonds, Series 2001, 5.125%, 5/01/29 Howell Public Schools, Livingston County, Michigan, General Obligation Bonds, Series 2003, 11/13 at 100.00 Aa2 5.000%, 5/01/21 Jackson Public Schools, Jackson County, Michigan, General Obligation School Building and Site 5/14 at 100.00 AA+ Bonds, Series 2004, 5.000%, 5/01/22 – AGM Insured Kalamazoo Public Schools, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – 5/16 at 100.00 AA+ AGM Insured L’Anse Creuse Public Schools, Macomb County, Michigan, General Obligation Bonds, Series 2005, 5/15 at 100.00 AA+ 5.000%, 5/01/35 – AGM Insured Lincoln Consolidated School District, Washtenaw and Wayne Counties, Michigan, General 5/16 at 100.00 Aa2 Obligation Bonds, Series 2006, 5.000%, 5/01/25 – NPFG Insured Livonia Public Schools, Wayne County, Michigan, General Obligation Bonds, Series 2004A, 5/14 at 100.00 Aa2 5.000%, 5/01/21 – NPFG Insured Lowell Area Schools, Counties of Ionia and Kent, Michigan, General Obligation Bonds, Series 5/17 at 100.00 AA+ 2007, 5.000%, 5/01/37 – AGM Insured Marshall Public Schools, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 AA– 5.000%, 5/01/30 – SYNCORA GTY Insured Michigan Municipal Bond Authority, General Obligation Bonds, Detroit City School District, 6/15 at 100.00 AA+ Series 2005, 5.000%, 6/01/18 – AGM Insured Michigan, General Obligation Bonds, Environmental Program, Series 2009A, 5.500%, 11/01/25 5/19 at 100.00 Aa2 Montrose School District, Michigan, School Building and Site Bonds, Series 1997, 6.000%, No Opt. Call Aa3 5/01/22 – NPFG Insured Muskegon County, Michigan, Limited Tax General Obligation Wastewater Management System 2 7/11 at 100.00 AA Revenue Bonds, Series 2002, 5.000%, 7/01/26 – FGIC Insured 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 1,000 Oakland County Building Authority, Michigan, General Obligation Bonds, Series 2002, 9/11 at 100.00 AAA $ 1,009,050 5.125%, 9/01/22 Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, 5/17 at 100.00 Aaa Series 2007, 5.000%, 5/01/36 – AGM Insured Oakridge Public Schools, Muskegon County, Michigan, General Obligation Bonds, Series 2005, 5/15 at 100.00 AA– 5.000%, 5/01/22 – NPFG Insured Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007: 5.000%, 8/01/26 – NPFG Insured (UB) 8/17 at 100.00 Aaa 5.000%, 8/01/30 – NPFG Insured (UB) 8/17 at 100.00 Aaa Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Tender Option No Opt. Call AA+ Bond Trust 2836, 11.061%, 5/01/15 – AGM Insured (IF) Plymouth-Canton Community School District, Wayne and Washtenaw Counties, Michigan, General 5/14 at 100.00 Aa2 Obligation Bonds, Series 2004, 5.000%, 5/01/26 – FGIC Insured Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 AA+ 5/01/33 – AGM Insured South Haven, Van Buren County,Michigan, General Obligation Bonds, Capital Improvement Series 12/19 at 100.00 AA+ 2009, 5.125%, 12/01/33 – AGC Insured South Redford School District, Wayne County, Michigan, General Obligation Bonds, School 5/15 at 100.00 Aa2 Building and Site, Series 2005, 5.000%, 5/01/30 – NPFG Insured Southfield Library Building Authority, Michigan, General Obligation Bonds, Series 2005, 5/15 at 100.00 AA+ 5.000%, 5/01/26 – NPFG Insured Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 5/17 at 100.00 Aa2 2007, 5.000%, 5/01/32 – NPFG Insured Trenton Public Schools District, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 AA+ 5/01/34 – AGM Insured Troy City School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5/16 at 100.00 Aa1 5.000%, 5/01/19 – NPFG Insured Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building and Site, Series 2008: 5.000%, 5/01/31 – AGM Insured 5/18 at 100.00 AA+ 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 AA+ Wayne Charter County, Michigan, General Obligation Bonds, Building Improvements, Series 2009A, 12/19 at 100.00 A– 6.750%, 11/01/39 Wayne County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit 12/11 at 101.00 A– Metropolitan Wayne County Airport, Series 2001A, 5.000%, 12/01/21 – NPFG Insured Wayne Westland Community Schools, Michigan, General Obligation Bonds, Series 2004, 5.000%, 11/14 at 100.00 AA+ 5/01/17 – AGM Insured Williamston Community School District, Michigan, Unlimited Tax General Obligation QSBLF Bonds, No Opt. Call Aa3 Series 1996, 5.500%, 5/01/25 – NPFG Insured Total Tax Obligation/General Tax Obligation/Limited – 18.4% (11.9% of Total Investments) Grand Rapids Building Authority, Kent County, Michigan, Limited Tax General Obligation Bonds, No Opt. Call AA Series 1998, 5.000%, 4/01/16 Grand Rapids Building Authority, Kent County, Michigan, Limited Tax General Obligation Bonds, 10/11 at 100.00 AA Series 2001, 5.125%, 10/01/26 – NPFG Insured 20 Michigan Municipal Bond Authority, Local Government Loan Program Revenue Sharing Bonds, Series 5/11 at 100.00 Aa3 1992D, 6.650%, 5/01/12 Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15 at 100.00 Aa3 10/15/33 – AMBAC Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/27 – FGIC Insured 10/16 at 58.27 AAA 0.000%, 10/15/28 – FGIC Insured 10/16 at 55.35 AAA 5.000%, 10/15/36 – FGIC Insured 10/16 at 100.00 Aa3 Nuveen Investments 29 Nuveen Michigan Quality Income Municipal Fund, Inc. (continued) NUM Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II: $ 5,100 5.000%, 10/15/22 – NPFG Insured 10/13 at 100.00 Aa3 $ 5,156,406 5.000%, 10/15/23 – NPFG Insured 10/13 at 100.00 Aa3 Michigan State Trunk Line, Fund Refunding Bonds, Series 2002, 5.250%, 10/01/21 – AGM Insured 10/12 at 100.00 AA+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/44 – NPFG Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2009B, 10/19 at 100.00 BBB 5.000%, 10/01/25 Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan 10/19 at 100.00 BBB Notes,Series 2009A-1, 5.000%, 10/01/39 Total Tax Obligation/Limited Transportation – 1.5% (1.0% of Total Investments) Capital Region Airport Authority, Michigan, Revenue Refunding Bonds, Series 2002, 5.250%, 7/12 at 100.00 A3 7/01/21 – NPFG Insured (Alternative Minimum Tax) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, 10/28 at 100.00 BBB+ Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, No Opt. Call A Refunding Series 2007, 5.000%, 12/01/12 – FGIC Insured Total Transportation U.S. Guaranteed – 25.4% (16.5% of Total Investments) (4) Birmingham, Michigan, General Obligation Bonds, Series 2002, 5.000%, 10/01/20 10/12 at 100.50 AAA (Pre-refunded 10/01/12) Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 AA+ (4) 7/01/17 (Pre-refunded 7/01/13) – AGM Insured Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2001A: 5.750%, 7/01/28 (Pre-refunded 7/01/11) – FGIC Insured 7/11 at 101.00 A+ (4) 5.250%, 7/01/33 (Pre-refunded 7/01/11) – FGIC Insured 7/11 at 100.00 A+ (4) 5.250%, 7/01/33 (Pre-refunded 7/01/11) – FGIC Insured 7/11 at 100.00 A+ (4) Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2003A: 5.000%, 7/01/24 (Pre-refunded 7/01/13) – NPFG Insured 7/13 at 100.00 A+ (4) 5.000%, 7/01/25 (Pre-refunded 7/01/13) – NPFG Insured 7/13 at 100.00 A+ (4) Lake Fenton Community Schools, Genesee County, Michigan, General Obligation Bonds, Series 5/12 at 100.00 Aa2 (4) 2002, 5.000%, 5/01/24 (Pre-refunded 5/01/12) Lansing Building Authority, Michigan, General Obligation Bonds, Series 2003A, 5.000%, 6/01/26 6/13 at 100.00 AA (4) (Pre-refunded 6/01/13) – NPFG Insured Mayville Community Schools, Tuscola County, Michigan, General Obligation Bonds, School 11/14 at 100.00 Aa2 (4) Building and Site Project, Series 2004, 5.000%, 5/01/34 (Pre-refunded 11/01/14) – FGIC Insured Michigan South Central Power Agency, Power Supply System Revenue Bonds, Series 2000, 6.000%, No Opt. Call A3 (4) 5/01/12 (ETM) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health 3/13 at 100.00 A1 (4) System, Series 2003A, 5.625%, 3/01/17 (Pre-refunded 3/01/13) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, St. John’s Health 5/11 at 100.00 Aaa System, Series 1998A, 5.000%, 5/15/28 – AMBAC Insured (ETM) Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, Series 2005: 5.000%, 5/15/30 (Pre-refunded 5/15/15) 5/15 at 100.00 AAA 5.000%, 5/15/37 (Pre-refunded 5/15/15) 5/15 at 100.00 AAA Michigan State Trunk Line, Fund Bonds, Series 2001A, 5.000%, 11/01/25 (Pre-refunded 11/11 at 100.00 AA+ (4) 11/01/11) – AGM Insured Michigan, General Obligation Bonds, Environmental Protection Program, Series 2003A, 5.250%, 5/13 at 100.00 Aa2 (4) 5/01/20 (Pre-refunded 5/01/13) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 7/16 at 100.00 Aaa 5.500%, 7/01/36 (Pre-refunded 7/01/16) 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E: $ 85 6.000%, 8/01/26 (ETM) No Opt. Call Baa1 (4) $ 105,037 6.000%, 8/01/26 (ETM) No Opt. Call AAA Warren Consolidated School District, Macomb and Oakland Counties, Michigan, General Obligation 11/11 at 100.00 AA+ (4) Bonds, Series 2001, 5.375%, 5/01/19 (Pre-refunded 11/01/11) – AGM Insured Total U.S. Guaranteed Utilities – 15.3% (9.9% of Total Investments) Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Series 2001A, 1/12 at 100.00 A2 5.250%, 1/01/27 – AMBAC Insured Michigan South Central Power Agency, Power Supply System Revenue Bonds, Series 2000, No Opt. Call A3 6.000%, 5/01/12 Michigan Strategic Fund, Collateralized Limited Obligation Pollution Control Revenue Refunding 3/11 at 101.00 A Bonds, Detroit Edison Company, Series 1999A, 5.550%, 9/01/29 – NPFG Insured (Alternative Minimum Tax) Michigan Strategic Fund, Collateralized Limited Obligation Pollution Control Revenue Refunding 9/11 at 100.00 A Bonds, Detroit Edison Company, Series 2001C, 5.450%, 9/01/29 Michigan Strategic Fund, Limited Obligation Pollution Control Revenue Refunding Bonds, Detroit No Opt. Call BBB+ Edison Company, Series 1995CC, 4.850%, 9/01/30 (Mandatory put 9/01/11) – AMBAC Insured Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, No Opt. Call A Series 1991BB, 7.000%, 5/01/21 – AMBAC Insured Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, 12/12 at 100.00 BBB+ Series 2002C, 5.450%, 12/15/32 – SYNCORA GTY Insured (Alternative Minimum Tax) Total Utilities Water and Sewer – 12.0% (7.8% of Total Investments) Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Series 2006A, 7/16 at 100.00 AA+ 5.000%, 7/01/34 – AGM Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, No Opt. Call A 7/01/29 – FGIC Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 AA+ 7/01/17 – AGM Insured Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 A+ 7/01/25 – NPFG Insured Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/18 at 100.00 AA+ 7/01/36 – BHAC Insured Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008, 5.000%, 1/01/38 1/18 at 100.00 AA+ Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – 1/19 at 100.00 AA+ AGC Insured Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2004, 10/14 at 100.00 AAA 5.000%, 10/01/19 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue Bonds, Series 2004, 10/14 at 100.00 AAA 5.000%, 10/01/23 Nuveen Investments 31 Nuveen Michigan Quality Income Municipal Fund, Inc. (continued) NUM Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ 1,000 Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007, 10/17 at 100.00 AAA $ 1,060,500 5.000%, 10/01/24 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – 7/18 at 100.00 A NPFG Insured Total Water and Sewer $ 284,534 Total Investments (cost $250,966,685) – 154.3% Floating Rate Obligations – (2.2)% Other Assets Less Liabilities – 1.2% Auction Rate Preferred Shares, at Liquidation Value – (53.3)% (5) Net Assets Applicable to Common Shares – 100% $ 163,875,643 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.5%. N/R Not rated. DD1 Investment or portion of investment purchased on a delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 32 Nuveen Investments Nuveen Michigan Premium Income Municipal Fund, Inc. NMP Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.7% (2.4% of Total Investments) $ 4,420 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BBB $ 3,869,312 Series 2008A, 6.875%, 6/01/42, DD1 Education and Civic Organizations – 3.3% (2.2% of Total Investments) Michigan Higher Education Student Loan Authority, Revenue Bonds, Series 2002 XVII-G, 5.200%, 9/12 at 100.00 AA 9/01/20 – AMBAC Insured (Alternative Minimum Tax) Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 13.5% (8.9% of Total Investments) Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Alligiance 6/20 at 100.00 AA+ Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A1 Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Oakwood Obligated Group, 4/13 at 100.00 A Series 2002A, 5.750%, 4/01/32 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, MidMichigan Obligated Group, 6/19 at 100.00 AA+ Series 2009A, 5.875%, 6/01/39 – AGC Insured Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health 12/12 at 100.00 AA Credit Group, Series 2002C, 5.375%, 12/01/30 Michigan State Hospital Finance Authority, Revenue Bonds, Marquette General Hospital, Series 2005A: 5.000%, 5/15/26 5/15 at 100.00 Baa3 5.000%, 5/15/34 5/15 at 100.00 Baa3 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue and Refunding Bonds, William 8/19 at 100.00 A1 Beaumont Hospital Obligated Group, Series 2009W, 6.000%, 8/01/39 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Total Health Care Housing/Multifamily – 6.2% (4.1% of Total Investments) Michigan Housing Development Authority, GNMA Collateralized Limited Obligation Multifamily 4/12 at 102.00 Aaa Housing Revenue Bonds, Burkshire Pointe Apartments, Series 2002A, 5.400%, 10/20/32 (Alternative Minimum Tax) Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Breton Village Green 4/11 at 100.00 AA+ Project, Series 1993, 5.625%, 10/15/18 – AGM Insured Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Walled Lake Villa 4/11 at 100.00 Aaa Project, Series 1993, 6.000%, 4/15/18 – AGM Insured Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 7/15 at 100.00 AA+ 4/01/31 – AGM Insured (Alternative Minimum Tax) 25 Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2009A, 10/18 at 100.00 AA 5.700%, 10/01/39 Mt. Clemens Housing Corporation, Michigan, FHA-Insured Section 8 Assisted Multifamily Housing Revenue Refunding Bonds, Clinton Place Project, Series 1992A: 6.600%, 6/01/13 6/11 at 100.00 AA+ 6.600%, 6/01/22 6/11 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.9% (0.6% of Total Investments) Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 6/20 at 100.00 AA 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) Nuveen Investments 33 Nuveen Michigan Premium Income Municipal Fund, Inc. (continued) NMP Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Materials – 1.0% (0.7% of Total Investments) $ 1,050 Dickinson County Economic Development Corporation, Michigan, Pollution Control Revenue Bonds, 11/14 at 100.00 BBB $ 1,054,746 International Paper Company, Series 2004A, 4.800%, 11/01/18 Tax Obligation/General – 55.2% (36.4% of Total Investments) Anchor Bay School District, Macomb and St. Clair Counties, Michigan, General Obligation Bonds, 11/13 at 100.00 Aa2 Series 2003, 5.000%, 5/01/21 Anchor Bay School District, Macomb and St. Clair Counties, Michigan, Unlimited Tax General 5/11 at 100.00 Aa2 Obligation Refunding Bonds, Series 2001, 5.000%, 5/01/21 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement 5/18 at 100.00 AA+ Series 2008, 5.000%, 5/01/38 Battle Creek School District, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 AA+ 5.000%, 5/01/37 – AGM Insured Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation 5/15 at 100.00 Aa2 Bonds, Series 2005, 5.000%, 5/01/26 – NPFG Insured Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation 5/17 at 100.00 Aa2 Bonds, Tender Option Bond Trust 2008-1096, 7.922%, 5/01/32 – NPFG Insured (IF) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2002A: 6.000%, 5/01/20 – FGIC Insured No Opt. Call Aa2 6.000%, 5/01/21 – FGIC Insured No Opt. Call Aa2 Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2003B, 5/13 at 100.00 Aa2 5.000%, 5/01/23 – FGIC Insured Detroit-Wayne County Stadium Authority, Michigan, Limited Tax General Obligation Building Authority Stadium Bonds, Series 1997: 5.500%, 2/01/17 – FGIC Insured 8/11 at 100.00 A– 5.250%, 2/01/27 – FGIC Insured 8/11 at 100.00 A– Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007, 5.000%, 9/17 at 100.00 AA 9/01/24 – NPFG Insured Hartland Consolidated School District, Livingston County, Michigan, General Obligation 5/11 at 100.00 Aa2 Refunding Bonds, Series 2001, 5.125%, 5/01/29 Holly Area School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5/16 at 100.00 Aa2 5.125%, 5/01/32 – NPFG Insured Howell Public Schools, Livingston County, Michigan, General Obligation Bonds, Series 2003, 11/13 at 100.00 Aa2 5.000%, 5/01/22 Kalamazoo Public Schools, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – 5/16 at 100.00 AA+ AGM Insured Lansing School District, Ingham County, Michigan, General Obligation Bonds, Series 2004, 5/14 at 100.00 Aa2 5.000%, 5/01/22 Livonia Public Schools, Wayne County, Michigan, General Obligation Bonds, Series 2004A, 5/14 at 100.00 Aa2 5.000%, 5/01/21 – NPFG Insured Lowell Area Schools, Counties of Ionia and Kent, Michigan, General Obligation Bonds, Series 5/17 at 100.00 AA+ 2007, 5.000%, 5/01/37 – AGM Insured Marshall Public Schools, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 AA– 5.000%, 5/01/30 – SYNCORA GTY Insured Michigan Municipal Bond Authority, General Obligation Bonds, Detroit City School District, 6/15 at 100.00 AA+ Series 2005, 5.000%, 6/01/18 – AGM Insured Michigan, General Obligation Bonds, Environmental Program, Series 2009A, 5.500%, 11/01/25 5/19 at 100.00 Aa2 Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, 5/17 at 100.00 Aaa Series 2007, 5.000%, 5/01/36 – AGM Insured Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007, 5.000%, 8/17 at 100.00 Aaa 8/01/30 – NPFG Insured (UB) Oxford Area Community Schools, Oakland and Lapeer Counties, Michigan, General Obligation 5/14 at 100.00 AA+ Bonds, Series 2004, 5.000%, 5/01/25 – AGM Insured 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 805 Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Tender Option No Opt. Call AA+ $ 625,807 Bond Trust 2836, 11.061%, 5/01/15 – AGM Insured (IF) Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2005, 5.000%, 5/15 at 100.00 AA+ 5/01/27 – AGM Insured Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 AA+ 5/01/33 – AGM Insured South Haven, Van Buren County, Michigan, General Obligation Bonds, Capital Improvement Series 12/19 at 100.00 AA+ 2009, 5.125%, 12/01/33 – AGC Insured Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 5/17 at 100.00 Aa2 2007, 5.000%, 5/01/32 – NPFG Insured Trenton Public Schools District, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 AA+ 5/01/34 – AGM Insured Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building and Site, Series 2008: 5.000%, 5/01/31 – AGM Insured 5/18 at 100.00 AA+ 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 AA+ Warren Consolidated School District, Macomb and Oakland Counties, Michigan, General Obligation 5/13 at 100.00 AA Refunding Bonds, Series 2003, 5.250%, 5/01/20 Wayne Charter County, Michigan, General Obligation Bonds, Building Improvements, Series 2009A, 12/19 at 100.00 A– 6.750%, 11/01/39 Wayne County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2001A: 5.500%, 12/01/18 – NPFG Insured 12/11 at 101.00 A– 5.000%, 12/01/30 – NPFG Insured 12/11 at 101.00 A– Total Tax Obligation/General Tax Obligation/Limited – 21.0% (13.9% of Total Investments) Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2001I: 5.500%, 10/15/19 10/11 at 100.00 Aa3 5.000%, 10/15/24 10/11 at 100.00 Aa3 Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15 at 100.00 Aa3 10/15/30 – AMBAC Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 5.000%, 10/15/36 – 10/16 at 100.00 Aa3 FGIC Insured Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II: 5.000%, 10/15/22 – NPFG Insured 10/13 at 100.00 Aa3 5.000%, 10/15/23 – NPFG Insured 10/13 at 100.00 Aa3 Michigan, Comprehensive Transportation Revenue Refunding Bonds, Series 2001A, 5.000%, 11/11 at 100.00 AA+ 11/01/19 – AGM Insured Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan 10/19 at 100.00 BBB Notes,Series 2009A-1, 5.000%, 10/01/39 Total Tax Obligation/Limited Transportation – 0.2% (0.1% of Total Investments) Kent County, Michigan, Airport Revenue Bonds, Gerald R. Ford International Airport, Series 1/17 at 100.00 AAA 2007, 5.000%, 1/01/32 U.S. Guaranteed – 13.1% (8.6% of Total Investments) (4) Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A (4) 7/01/30 (Pre-refunded 7/01/15) – NPFG Insured Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2001A, 5.250%, 7/11 at 100.00 A+ (4) 7/01/33 (Pre-refunded 7/01/11) – FGIC Insured Nuveen Investments 35 Nuveen Michigan Premium Income Municipal Fund, Inc. (continued) NMP Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ 500 Lansing School District, Ingham County, Michigan, General Obligation Bonds, Series 2004, 5/14 at 100.00 Aa2 (4) $ 562,090 5.000%, 5/01/22 (Pre-refunded 5/01/14) 75 Michigan South Central Power Agency, Power Supply System Revenue Bonds, Series 2000, 6.000%, No Opt. Call A3 (4) 5/01/12 (ETM) Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2001I, 5.500%, 10/11 at 100.00 A+ (4) 10/15/19 (Pre-refunded 10/15/11) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health 3/13 at 100.00 A1 (4) System, Series 2003A, 5.625%, 3/01/17 (Pre-refunded 3/01/13) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Sparrow Obligated 11/11 at 101.00 A+ (4) Group, Series 2001, 5.625%, 11/15/31 (Pre-refunded 11/15/11) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, St. John’s 5/11 at 100.00 N/R (4) Hospital, Series 1992A, 6.000%, 5/15/13 – AMBAC Insured (ETM) Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, Series 2005: 5.000%, 5/15/25 (Pre-refunded 5/15/15) 5/15 at 100.00 AAA 5.000%, 5/15/30 (Pre-refunded 5/15/15) 5/15 at 100.00 AAA Michigan, General Obligation Bonds, Environmental Protection Program, Series 2003A: 5.250%, 5/01/20 (Pre-refunded 5/01/13) 5/13 at 100.00 Aa2 (4) 5.250%, 5/01/21 (Pre-refunded 5/01/13) 5/13 at 100.00 Aa2 (4) Otsego Public Schools District, Allegan and Kalamazoo Counties, Michigan, General Obligation 5/14 at 100.00 AA+ (4) Bonds, Series 2004, 5.000%, 5/01/25 (Pre-refunded 5/01/14) – AGM Insured Walled Lake Consolidated School District, Oakland County, Michigan, General Obligation Bonds, 5/14 at 100.00 AA– (4) Series 2004, 5.250%, 5/01/20 (Pre-refunded 5/01/14) – NPFG Insured Total U.S. Guaranteed Utilities – 15.4% (10.2% of Total Investments) Farmington, New Mexico, Pollution Control Revenue Refunding Bonds, Public Service Company of 6/20 at 100.00 Baa3 New Mexico San Juan Project, Series 2010D, 5.900%, 6/01/40 Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Series 2001A, 1/12 at 100.00 A2 5.250%, 1/01/27 – AMBAC Insured Michigan South Central Power Agency, Power Supply System Revenue Bonds, Series 2000, No Opt. Call A3 6.000%, 5/01/12 Michigan Strategic Fund, Collateralized Limited Obligation Pollution Control Revenue Refunding 3/11 at 101.00 A Bonds, Detroit Edison Company, Series 1999A, 5.550%, 9/01/29 – NPFG Insured (Alternative Minimum Tax) Michigan Strategic Fund, Collateralized Limited Obligation Pollution Control Revenue Refunding 9/11 at 100.00 A Bonds, Detroit Edison Company, Series 2001C, 5.450%, 9/01/29 Michigan Strategic Fund, Limited Obligation Pollution Control Revenue Refunding Bonds, Detroit No Opt. Call BBB+ Edison Company, Series 1995CC, 4.850%, 9/01/30 (Mandatory put 9/01/11) – AMBAC Insured Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, 12/12 at 100.00 BBB+ Series 2002C, 5.450%, 12/15/32 – SYNCORA GTY Insured (Alternative Minimum Tax) Total Utilities Water and Sewer – 18.0% (11.9% of Total Investments) Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Series 2006A, 7/16 at 100.00 AA+ 5.000%, 7/01/34 – AGM Insured Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A 7/01/30 – NPFG Insured 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ 1,500 Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, No Opt. Call A $ 1,454,745 7/01/29 – FGIC Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 AA+ 7/01/17 – AGM Insured Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2005, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ NPFG Insured Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008: 5.000%, 1/01/27 No Opt. Call AA+ 5.000%, 1/01/38 1/18 at 100.00 AA+ Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – 1/19 at 100.00 AA+ AGC Insured Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007, 10/17 at 100.00 AAA 5.000%, 10/01/24 North Kent Sewer Authority, Michigan, Sewer Revenue Bonds, Series 2006, 5.000%, 11/01/31 – 11/16 at 100.00 Aa3 NPFG Insured Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – 7/18 at 100.00 A NPFG Insured Total Water and Sewer $ 161,796 Total Investments (cost $161,200,271) – 151.5% Floating Rate Obligations – (2.2)% Other Assets Less Liabilities – 1.3% Auction Rate Preferred Shares, at Liquidation Value – (50.6)% (5) Net Assets Applicable to Common Shares – 100% $ 106,082,641 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.4%. N/R Not rated. DD1 Investment or portion of investment purchased on a delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 37 Nuveen Michigan Dividend Advantage Municipal Fund NZW Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.0% (2.5% of Total Investments) $ 1,250 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BBB $ 1,094,263 Series 2008A, 6.875%, 6/01/42, DD1 Education and Civic Organizations – 6.0% (3.8% of Total Investments) Michigan Higher Education Facilities Authority, Limited Obligation Revenue Refunding Bonds, 9/11 at 100.00 N/R Kettering University, Series 2001, 5.000%, 9/01/26 – AMBAC Insured Michigan Public Educational Facilities Authority, Charter School Revenue Bonds, American 12/17 at 100.00 N/R Montessori Academy, Series 2007, 6.500%, 12/01/37 Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 17.6% (11.1% of Total Investments) 90 Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Alligiance 6/20 at 100.00 AA+ Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A1 Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Oakwood Obligated Group, 4/13 at 100.00 A Series 2002A, 5.750%, 4/01/32 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, MidMichigan Obligated Group, 6/19 at 100.00 AA+ Series 2009A, 5.875%, 6/01/39 – AGC Insured 80 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, McLaren No Opt. Call Aa3 Healthcare Corporation, Series 1998A, 5.000%, 6/01/28 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health 12/12 at 100.00 AA Credit Group, Series 2002C, 5.375%, 12/01/30 Michigan State Hospital Finance Authority, Revenue Bonds, Marquette General Hospital, Series 2005A: 5.000%, 5/15/26 5/15 at 100.00 Baa3 5.000%, 5/15/34 5/15 at 100.00 Baa3 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 11/11 at 100.00 A1 Hospital, Series 2001M, 5.250%, 11/15/31 – NPFG Insured Total Health Care Housing/Multifamily – 7.2% (4.5% of Total Investments) Michigan Housing Development Authority, GNMA Collateralized Limited Obligation Multifamily 8/12 at 102.00 Aaa Housing Revenue Bonds, Cranbrook Apartments, Series 2001A, 5.400%, 2/20/31 (Alternative Minimum Tax) Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 7/15 at 100.00 AA+ 4/01/31 – AGM Insured (Alternative Minimum Tax) Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2009A, 10/18 at 100.00 AA 5.700%, 10/01/39 Total Housing/Multifamily Housing/Single Family – 1.7% (1.1% of Total Investments) Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 6/20 at 100.00 AA 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) Industrials – 1.8% (1.1% of Total Investments) Michigan Strategic Fund, Limited Obligation Revenue Bonds, Republic Services Inc., Series No Opt. Call BBB+ 2001, 4.250%, 8/01/31 (Mandatory put 4/01/14) (Alternative Minimum Tax) 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 44.8% (28.2% of Total Investments) $ 200 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement 5/18 at 100.00 AA+ $ 200,524 Series 2008, 5.000%, 5/01/38 Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation 5/17 at 100.00 Aa2 Bonds, Tender Option Bond Trust 2008-1096, 7.922%, 5/01/32 – NPFG Insured (IF) 50 Detroit-Wayne County Stadium Authority, Michigan, Limited Tax General Obligation Building 8/11 at 100.00 A– Authority Stadium Bonds, Series 1997, 5.500%, 2/01/17 – FGIC Insured Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007, 5.000%, 9/17 at 100.00 AA 9/01/27 – NPFG Insured Huron Valley School District, Oakland and Livingston Counties, Michigan, General Obligation 11/11 at 100.00 Aa2 Bonds, Series 2001, 5.000%, 5/01/27 Jackson Public Schools, Jackson County, Michigan, General Obligation School Building and Site 5/14 at 100.00 AA+ Bonds, Series 2004, 5.000%, 5/01/22 – AGM Insured Lowell Area Schools, Counties of Ionia and Kent, Michigan, General Obligation Bonds, Series 5/17 at 100.00 AA+ 2007, 5.000%, 5/01/37 – AGM Insured Michigan Municipal Bond Authority, General Obligation Bonds, Detroit City School District, 6/15 at 100.00 AA+ Series 2005, 5.000%, 6/01/18 – AGM Insured Michigan, General Obligation Bonds, Environmental Program, Series 2009A, 5.500%, 11/01/25 5/19 at 100.00 Aa2 Muskegon County, Michigan, Limited Tax General Obligation Wastewater Management System 2 7/11 at 100.00 AA Revenue Bonds, Series 2002, 5.000%, 7/01/26 – FGIC Insured New Haven Community Schools, Macomb County, Michigan, General Obligation Bonds, Series 2006, 5/16 at 100.00 AA+ 5.000%, 5/01/25 – AGM Insured Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, 5/17 at 100.00 Aaa Series 2007, 5.000%, 5/01/36 – AGM Insured Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007, 5.000%, 8/17 at 100.00 Aaa 8/01/30 – NPFG Insured (UB) Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Tender Option No Opt. Call AA+ Bond Trust 2836, 11.061%, 5/01/15 – AGM Insured (IF) Plainwell Community Schools, Allegan County, Michigan, General Obligation Bonds, School 5/18 at 100.00 AA+ Building & Site, Series 2008, 5.000%, 5/01/28 – AGC Insured Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 AA+ 5/01/33 – AGM Insured 25 South Haven, Van Buren County, Michigan, General Obligation Bonds, Capital Improvement Series 12/19 at 100.00 AA+ 2009, 5.125%, 12/01/33 – AGC Insured Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 5/17 at 100.00 Aa2 2007, 5.000%, 5/01/32 – NPFG Insured Trenton Public Schools District, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/18 at 100.00 AA+ 5/01/34 – AGM Insured Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building 5/18 at 100.00 AA+ and Site, Series 2008, 5.000%, 5/01/38 – AGM Insured 25 Wayne Charter County, Michigan, General Obligation Bonds, Building Improvements, Series 2009A, 12/19 at 100.00 A– 6.750%, 11/01/39 Wayne County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit 12/11 at 101.00 A– Metropolitan Wayne County Airport, Series 2001A, 5.000%, 12/01/30 – NPFG Insured Wayne Westland Community Schools, Michigan, General Obligation Bonds, Series 2004, 5.000%, 11/14 at 100.00 AA+ 5/01/17 – AGM Insured Willow Run Community Schools, Washtenaw County, Michigan, General Obligation Bonds, Series 5/11 at 100.00 Aa2 2001, 5.000%, 5/01/21 Total Tax Obligation/General Nuveen Investments 39 Nuveen Michigan Dividend Advantage Municipal Fund (continued) NZW Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 16.9% (10.6% of Total Investments) $ 1,100 Grand Rapids Building Authority, Kent County, Michigan, Limited Tax General Obligation Bonds, 10/11 at 100.00 AA $ 1,117,611 Series 2001, 5.125%, 10/01/26 – NPFG Insured Kalkaska County Hospital Authority, Michigan, Hospital Revenue Bonds, Series 2007, No Opt. Call N/R 5.125%, 5/01/14 Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2001I, 10/11 at 100.00 Aa3 5.000%, 10/15/24 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/28 – FGIC Insured 10/16 at 55.35 AAA 5.000%, 10/15/36 – FGIC Insured 10/16 at 100.00 Aa3 Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan 10/19 at 100.00 BBB Notes, Series 2009A-1, 5.000%, 10/01/39 Total Tax Obligation/Limited Transportation – 2.5% (1.6% of Total Investments) Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, 10/28 at 100.00 BBB+ Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, No Opt. Call A Refunding Series 2007, 5.000%, 12/01/12 – FGIC Insured Total Transportation U.S. Guaranteed – 20.5% (12.9% of Total Investments) (4) Detroit City School District, Wayne County, Michigan, Unlimited Tax School Building and Site 5/12 at 100.00 AA+ (4) Improvement Bonds, Series 2001A, 5.500%, 5/01/21 (Pre-refunded 5/01/12) – AGM Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 AA+ (4) 7/01/17 (Pre-refunded 7/01/13) – AGM Insured Garden City School District, Wayne County, Michigan, General Obligation Bonds, Refunding 5/11 at 100.00 Aa2 (4) Series 2001, 5.000%, 5/01/26 (Pre-refunded 5/01/11) Kent Hospital Finance Authority, Michigan, Revenue Bonds, Spectrum Health, Series 2001A, 7/11 at 101.00 AA (4) 5.250%, 1/15/21 (Pre-refunded 7/15/11) 55 Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2001I, 5.000%, 10/11 at 100.00 A+ (4) 10/15/24 (Pre-refunded 10/15/11) Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, Series 2005: 5.000%, 5/15/30 (Pre-refunded 5/15/15) 5/15 at 100.00 AAA 5.000%, 5/15/37 (Pre-refunded 5/15/15) 5/15 at 100.00 AAA Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E: 85 6.000%, 8/01/26 (ETM) No Opt. Call Baa1 (4) 6.000%, 8/01/26 (ETM) No Opt. Call AAA Total U.S. Guaranteed Utilities – 19.4% (12.2% of Total Investments) Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, 7/13 at 100.00 AA+ Series 2003A, 5.000%, 7/01/21 – AGM Insured Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 50 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Series 2001A, 1/12 at 100.00 A2 5.250%, 1/01/24 – AMBAC Insured Michigan Strategic Fund, Collateralized Limited Obligation Pollution Control Revenue Refunding 9/11 at 100.00 A Bonds, Fixed Rate Conversion, Detroit Edison Company, Series 1999C, 5.650%, 9/01/29 – SYNCORA GTY Insured (Alternative Minimum Tax) Total Utilities 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 16.5% (10.4% of Total Investments) $ 1,000 Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Series 2006A, 7/16 at 100.00 AA+ $ 890,120 5.000%, 7/01/34 – AGM Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, No Opt. Call A 7/01/29 – FGIC Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/13 at 100.00 AA+ 7/01/17 – AGM Insured Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008, 5.000%, 1/01/38 1/18 at 100.00 AA+ Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – 1/19 at 100.00 AA+ AGC Insured Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2005, 10/15 at 100.00 AAA 5.000%, 10/01/19 Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007, 10/17 at 100.00 AAA 5.000%, 10/01/23 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 50 Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – 7/18 at 100.00 A NPFG Insured Total Water and Sewer $ 46,062 Total Investments (cost $44,477,774) – 158.9% Floating Rate Obligations – (2.4)% MuniFund Term Preferred Shares, at Liquidation Value – (58.9)% (5) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ 27,709,639 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 37.1%. N/R Not rated. DD1 Investment or portion of investment purchased on a delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 41 Nuveen Ohio Quality Income Municipal Fund, Inc. NUO Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 7.0% (4.8% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: $ 6,230 5.875%, 6/01/30 6/17 at 100.00 Baa3 $ 4,496,627 5.750%, 6/01/34 6/17 at 100.00 Baa3 5.875%, 6/01/47 6/17 at 100.00 Baa3 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.375%, 5/15/33 Total Consumer Staples Education and Civic Organizations – 13.9% (9.5% of Total Investments) Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 7/16 at 100.00 A+ 2006, 5.000%, 7/01/41 Ohio Higher Education Facilities Commission, General Revenue Bonds, Oberlin College, Series 10/13 at 100.00 AA 2003, 5.125%, 10/01/24 Ohio Higher Education Facilities Commission, Revenue Bonds, Wittenberg University, Series 12/15 at 100.00 Baa2 2005, 5.000%, 12/01/29 Ohio Higher Educational Facilities Commission, General Revenue Bonds, University of Dayton, 12/16 at 100.00 A 2006 Project, Series 2006, 5.000%, 12/01/30 – AMBAC Insured Ohio Higher Educational Facilities Commission, Revenue Bonds, Denison University, Series 2004, 11/14 at 100.00 AA 5.000%, 11/01/21 Ohio Higher Educational Facilities Commission, Revenue Bonds, University of Dayton, Series 12/14 at 100.00 A 2004, 5.000%, 12/01/25 – AMBAC Insured Ohio Higher Educational Facilities Commission, Revenue Bonds, Wittenberg University, Series 12/11 at 100.00 Baa2 2001, 5.500%, 12/01/15 Ohio State Higher Education Facilities, Revenue Bonds, Case Western Reserve University, Series 12/16 at 100.00 AA– 2006, 5.000%, 12/01/44 – NPFG Insured Ohio State Higher Educational Facility Commission, Higher Education Facility Revenue Bonds, 11/18 at 100.00 A– Xavier University 2008C, 5.750%, 5/01/28 Ohio State University, General Receipts Bonds, Series 2003B, 5.250%, 6/01/22 6/13 at 100.00 Aa1 University of Akron, Ohio, General Receipts Bonds, Series 2003A, 5.000%, 1/01/21 – 1/13 at 100.00 A1 AMBAC Insured University of Cincinnati, Ohio, General Receipts Bonds, Series 2003C, 5.000%, 6/01/22 – 6/13 at 100.00 A+ FGIC Insured University of Cincinnati, Ohio, General Receipts Bonds, Series 2004D: 5.000%, 6/01/19 – AMBAC Insured 6/14 at 100.00 A+ 5.000%, 6/01/25 – AMBAC Insured 6/14 at 100.00 A+ Total Education and Civic Organizations Energy – 0.2% (0.1% of Total Investments) Virgin Islands Public Finance Authority, Refinery Facilities Revenue Bonds, Hovensa Coker 1/13 at 100.00 Baa3 Project, Senior Lien Series 2002, 6.500%, 7/01/21 (Alternative Minimum Tax) Health Care – 26.4% (18.0% of Total Investments) Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Facilities Revenue 5/11 at 100.00 Baa1 Bonds, Summa Health System, Series 1998A, 5.375%, 11/15/24 Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 11/20 at 100.00 BBB+ 5.500%, 11/01/40 Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center 5/16 at 100.00 N/R Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 1,000 Cuyahoga County, Ohio, Hospital Revenue Refunding and Improvement Bonds, MetroHealth System, 8/11 at 100.00 A2 $ 1,001,390 Series 1997, 5.625%, 2/15/17 – NPFG Insured Cuyahoga County, Ohio, Revenue Refunding Bonds, Cleveland Clinic Health System, Series 2003A, 7/13 at 100.00 Aa2 6.000%, 1/01/32 Erie County, Ohio, Hospital Facilities Revenue Bonds, Firelands Regional Medical Center, 8/12 at 101.00 A– Series 2002A, 5.625%, 8/15/32 Franklin County, Ohio, Hospital Revenue Bonds, Holy Cross Health System Corporation, Series 6/11 at 100.00 AA 1998, 5.000%, 6/01/28 – NPFG Insured Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Improvement Series 2009: 5.000%, 11/01/34 11/19 at 100.00 Aa2 5.250%, 11/01/40 11/19 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 11/18 at 100.00 Aa2 2005, 5.000%, 11/01/40 Hamilton County, Ohio, Revenue Bonds, Children’s Hospital Medical Center, Series 2004J, 5/14 at 100.00 BBB 5.250%, 5/15/16 – FGIC Insured Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare 10/12 at 100.00 AA– Partners, Refunding Series 2002, 5.375%, 10/01/30 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 1999: 5.375%, 11/15/29 – AMBAC Insured 5/11 at 100.50 AA– 5.375%, 11/15/39 – AMBAC Insured 5/11 at 100.50 AA– Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2008D: 90 5.000%, 11/15/38 11/18 at 100.00 AA– 40 5.125%, 11/15/40 11/18 at 100.00 AA– Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 6.000%, 11/15/41 Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center 5/16 at 100.00 A– Inc., Series 2006, 5.250%, 5/15/21 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A: 5.000%, 5/01/30 5/14 at 100.00 AA 5.000%, 5/01/32 No Opt. Call AA Montgomery County, Ohio, Revenue Bonds, Miami Valley Hospital, Series 2009A, 6.250%, 11/15/39 11/14 at 100.00 Aa3 95 Ohio Higher Educational Facilities Commission, Revenue Bonds, University Hospitals Health No Opt. Call AA+ System Inc., Series 2007A, 5.250%, 1/15/46 – BHAC Insured Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: 5.000%, 1/01/25 1/18 at 100.00 Aa2 50 5.250%, 1/01/33 1/18 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health 5/20 at 100.00 AA+ System Project, Series 2010, 5.250%, 11/15/40 – AGM Insured Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University 1/15 at 100.00 A Hospitals Health System, Series 2009, 6.750%, 1/15/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/19 at 100.00 Aa2 Obligated Group, Series 2009A, 5.500%, 1/01/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: 19.708%, 1/01/17 (IF) No Opt. Call Aa2 64.415%, 1/01/33 (IF) 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/19 at 100.00 Aa2 Obligated Group, Tender Option Bond Trust 3591, 64.573%, 1/01/17 (IF) Richland County, Ohio, Hospital Facilities Revenue Improvement Bonds, MedCentral Health System 11/12 at 100.00 A– Obligated Group, Series 2000B, 6.375%, 11/15/30 Nuveen Investments 43 Nuveen Ohio Quality Income Municipal Fund, Inc. (continued) NUO Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 1,200 Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 11/16 at 100.00 A– $ 1,084,140 5.250%, 11/15/36 Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 12/18 at 100.00 A 5.750%, 12/01/35 Total Health Care Housing/Multifamily – 5.7% (3.9% of Total Investments) Clermont County, Ohio, GNMA Collateralized Mortgage Revenue Bonds, S.E.M. Villa II Project, 8/11 at 100.00 Aaa Series 1994A, 5.950%, 2/20/30 Cuyahoga County, Ohio, GNMA Collateralized Multifamily Housing Mortgage Revenue Bonds, Longwood Phase One Associates LP, Series 2001A: 5.350%, 1/20/21 (Alternative Minimum Tax) 7/11 at 102.00 Aaa 5.450%, 1/20/31 (Alternative Minimum Tax) 7/11 at 102.00 Aaa Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court 10/18 at 101.00 Aa1 Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna 6/16 at 102.00 AAA Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments 9/17 at 102.00 AAA Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 0.8% (0.5% of Total Investments) Ohio Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006H, 5.000%, 9/15 at 100.00 Aaa 9/01/31 (Alternative Minimum Tax) Industrials – 1.2% (0.8% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund 11/15 at 100.00 BBB– Program – Columbia National Group Project, Series 2005D, 5.000%, 5/15/20 (Alternative Minimum Tax) Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Jergens Inc., 5/11 at 100.00 BBB– Series 1998A, 5.375%, 5/15/18 (Alternative Minimum Tax) Total Industrials Long-Term Care – 1.0% (0.7% of Total Investments) Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB Services, Improvement Series 2010A, 5.625%, 7/01/26 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.625%, 4/01/40 Total Long-Term Care Materials – 1.4% (1.0% of Total Investments) Toledo-Lucas County Port Authority, Ohio, Port Revenue Bonds, Cargill Inc., Series 2004B, No Opt. Call A 4.500%, 12/01/15 Tax Obligation/General – 36.4% (24.8% of Total Investments) Butler County, Ohio, General Obligation Bonds, Series 2002: 5.000%, 12/01/21 – NPFG Insured 12/12 at 100.00 Aa1 5.000%, 12/01/22 – NPFG Insured 12/12 at 101.00 Aa1 Centerville City School District, Montgomery County, Ohio, General Obligation Bonds, Series 6/15 at 100.00 Aa1 2005, 5.000%, 12/01/30 – AGM Insured Central Ohio Solid Waste Authority, General Obligation Bonds, Series 2004A, 5.000%, 12/01/15 – 6/14 at 100.00 AAA AMBAC Insured Cleveland Municipal School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 6/14 at 100.00 AA+ 2004, 5.000%, 12/01/22 – AGM Insured Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006, No Opt. Call AAA 0.000%, 12/01/28 – AGM Insured 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 1,200 Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/21 12/14 at 100.00 AA+ $ 1,284,732 Dayton, Ohio, General Obligation Bonds, Series 2004, 5.250%, 12/01/19 – AMBAC Insured 6/14 at 100.00 Aa2 Dublin City School District, Franklin, Delaware and Union Counties, Ohio, General Obligation 12/13 at 100.00 AAA Bonds, Series 2003, 5.000%, 12/01/22 – AGM Insured Fairview Park City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 6/15 at 100.00 Aa3 2005, 5.000%, 12/01/24 – NPFG Insured Franklin County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/28 12/17 at 100.00 AAA Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 12/15 at 100.00 AA Grove City, Ohio, General Obligation Bonds, Construction & Improvement Series 2009, No Opt. Call Aa1 5.125%, 12/01/36 Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – 6/17 at 100.00 AA+ AGM Insured Hilliard School District, Franklin County, Ohio, General Obligation Bonds, School 12/15 at 100.00 Aa1 Construction, Series 2005, 5.000%, 12/01/26 – NPFG Insured Hilliard School District, Franklin County, Ohio, General Obligation Bonds, Series 2006A, 12/16 at 100.00 Aa1 5.000%, 12/01/25 – NPFG Insured Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities 6/17 at 100.00 Aa3 Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2003, 6/13 at 100.00 Aa2 5.000%, 12/01/22 – NPFG Insured Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007, 12/17 at 100.00 Aa2 5.000%, 12/01/25 – FGIC Insured Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 Aa2 Marysville Exempted School District, Union County, Ohio, General Obligation Bonds, Series 12/15 at 100.00 AA+ 2006, 5.000%, 12/01/25 – AGM Insured Mason City School District, Counties of Warren and Butler, Ohio, General Obligation Bonds, 6/17 at 100.00 Aaa Series 2007, 5.000%, 12/01/31 Massillon City School District, Ohio, General Obligation Bonds, Series 2003, 5.250%, 12/12 at 100.00 Baa1 12/01/21 – NPFG Insured Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 12/18 at 100.00 Aa3 5.250%, 12/01/36 New Albany Plain Local School District, Franklin County, Ohio, General Obligation Bonds, 6/12 at 100.00 Aa1 Series 2002, 5.500%, 12/01/17 – FGIC Insured Newark City School District, Licking County, Ohio, General Obligation Bonds, Series 2005, 12/15 at 100.00 A1 5.000%, 12/01/28 – FGIC Insured Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities 11/18 at 100.00 Aa2 Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 Ohio, General Obligation Bonds, Infrastructure Improvements, Series 2003F, 5.000%, 2/01/23 2/13 at 100.00 AA+ Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation 6/18 at 100.00 AA+ Bonds, Series 2008, 5.000%, 12/01/36 Painesville City School District, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/14 at 100.00 A1 12/01/22 – FGIC Insured Plain Local School District, Franklin and Licking Counties, Ohio, General Obligation Bonds, 6/11 at 100.00 Aa1 Series 2000, 6.000%, 12/01/20 – FGIC Insured Strongsville, Ohio, General Obligation Bonds, Series 2001, 5.000%, 12/01/21 – FGIC Insured 12/11 at 100.00 Aaa 70 Strongsville, Ohio, Limited Tax General Obligation Various Purpose Improvement Bonds, Series 6/11 at 100.00 Aaa 1996, 5.950%, 12/01/21 Sylvania City School District, Ohio, General Obligation School Improvement Bonds, Series 1995, 6/17 at 100.00 AA+ 5.250%, 12/01/36 – AGC Insured Nuveen Investments 45 Nuveen Ohio Quality Income Municipal Fund, Inc. (continued) NUOPortfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 650 Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, No Opt. Call AA $ 648,070 School Improvment Series 2009, 5.125%, 12/01/37 Warren City School District, Trumbull County, Ohio, General Obligation Bonds, Series 2004: 5.000%, 12/01/20 – FGIC Insured 6/14 at 100.00 AA 5.000%, 12/01/22 – FGIC Insured 6/14 at 100.00 AA West Chester Township, Butler County, Ohio, General Obligation Bonds, Series 2003, 5.000%, 12/13 at 100.00 Aaa 12/01/28 – NPFG Insured Total Tax Obligation/General Tax Obligation/Limited – 17.1% (11.7% of Total Investments) Columbus, Ohio, Tax Increment Financing Bonds, Easton Project, Series 2004A, 5.000%, 6/14 at 100.00 BBB+ 12/01/25 – AMBAC Insured Cuyhoga County, Ohio, Economic Development Revenue Bonds, Federally Taxable Recovery Zone 12/20 at 100.00 AA Facility Medical Mart- Convention Center Project, Series 2010G, 5.000%, 12/01/27 Franklin County Convention Facilities Authority, Ohio, Excise Tax and Lease Revenue 12/15 at 100.00 Aaa Anticipation Bonds, Series 2005, 5.000%, 12/01/27 – AMBAC Insured Hamilton County Convention Facilities Authority, Ohio, First Lien Revenue Bonds, Series 2004, 6/14 at 100.00 A+ 5.000%, 12/01/18 – FGIC Insured Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006, 5.000%, 12/01/32 – 12/16 at 100.00 A1 AMBAC Insured Hudson City School District, Ohio, Certificates of Participation, Series 2004, 5.000%, 6/14 at 100.00 Aa3 6/01/26 – NPFG Insured New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 2001B: 5.500%, 10/01/15 – AMBAC Insured 4/12 at 100.00 A1 5.500%, 10/01/17 – AMBAC Insured 4/12 at 100.00 A1 Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, 4/15 at 100.00 AA+ Series 2005A, 5.000%, 4/01/25 – AGM Insured Ohio, State Appropriation Lease Bonds, Mental Health Capital Facilities, Series 2003B-II, 6/13 at 100.00 AA 5.000%, 6/01/16 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2009A, 0.000%, 8/01/34 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2010A, No Opt. Call A+ 0.000%, 8/01/35 Total Tax Obligation/Limited Transportation – 3.5% (2.4% of Total Investments) Dayton, Ohio, Airport Revenue Bonds, James M. Cox International Airport, Series 2003C, 5.250%, 12/13 at 100.00 A– 12/01/23 – RAAI Insured (Alternative Minimum Tax) Ohio Turnpike Commission, Revenue Refunding Bonds, Series 1998A, 5.500%, 2/15/18 – FGIC Insured No Opt. Call AA Total Transportation U.S. Guaranteed – 22.4% (15.3% of Total Investments) (4) Butler County, Ohio, General Obligation Judgment Bonds, Series 2002, 5.250%, 12/01/21 12/12 at 101.00 Aa1 (4) (Pre-refunded 12/01/12) Cincinnati City School District, Hamilton County, Ohio, General Obligation Bonds, Series 2002, 12/12 at 100.00 AA+ (4) 5.250%, 6/01/21 (Pre-refunded 12/01/12) – AGM Insured Dayton, Ohio, Airport Revenue Bonds, James M. Cox International Airport, Series 2005B, 5.000%, No Opt. Call A– (4) 12/01/14 – SYNCORA GTY Insured (ETM) Garfield Heights City School District, Cuyahoga County, Ohio, General Obligation School 12/11 at 100.00 N/R (4) Improvement Bonds, Series 2001, 5.000%, 12/15/26 (Pre-refunded 12/15/11) – NPFG Insured 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ 2,000 Lakota Local School District, Butler County, Ohio, Unlimited Tax General Obligation School 6/11 at 100.00 Aaa $ 2,024,880 Improvement and Refunding Bonds, Series 2001, 5.125%, 12/01/26 (Pre-refunded 6/01/11) – FGIC Insured Louisville City School District, Ohio, General Obligation Bonds, Series 2001, 5.000%, 12/01/29 12/11 at 100.00 A1 (4) (Pre-refunded 12/01/11) – FGIC Insured Middletown City School District, Butler County, Ohio, General Obligation Bonds, Series 2004, 12/13 at 100.00 N/R (4) 5.000%, 12/01/25 (Pre-refunded 12/01/13) – FGIC Insured New Albany Plain Local School District, Franklin County, Ohio, General Obligation Bonds, 6/12 at 100.00 Aa1 (4) Series 2002, 5.500%, 12/01/17 (Pre-refunded 6/01/12) – FGIC Insured Ohio State Building Authority, State Facilities Bonds, Adult Correctional Building Fund 4/14 at 100.00 AA (4) Project, Series 2004A, 5.250%, 4/01/15 (Pre-refunded 4/01/14) – NPFG Insured Ohio State University, General Receipts Bonds, Series 2002A, 5.125%, 12/01/31 12/12 at 100.00 Aa1 (4) (Pre-refunded 12/01/12) Ohio State University, General Receipts Bonds, Series 2003B, 5.250%, 6/01/22 6/13 at 100.00 N/R (4) (Pre-refunded 6/01/13) Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, 6/18 at 100.00 AAA Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue Bonds, Water 6/15 at 100.00 AAA Quality Project, Series 2005B, 5.000%, 6/01/25 (Pre-refunded 6/01/15) Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation Bonds, Series 2004A: 5.250%, 12/01/23 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 AA+ (4) 5.250%, 12/01/24 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 AA+ (4) Princeton City School District, Butler County, Ohio, General Obligation Bonds, Series 2003, 12/13 at 100.00 AAA 5.000%, 12/01/30 (Pre-refunded 12/01/13) – NPFG Insured Springfield Township, Hamilton County, Ohio, Various Purpose Limited Tax General Obligation 12/11 at 100.00 Aa2 (4) Bonds, Series 2002, 5.250%, 12/01/27 (Pre-refunded 12/01/11) Tuscarawas County, Ohio, Hospital Facilities Revenue Bonds, Union Hospital Project, Series 10/11 at 101.00 N/R (4) 2001, 5.750%, 10/01/21 (Pre-refunded 10/01/11) – RAAI Insured Total U.S. Guaranteed Utilities – 7.4% (5.0% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/18 at 100.00 A1 Series 2008A, 5.250%, 2/15/43 American Municipal Power Ohio Inc., Wadsworth, Electric System Improvement Revenue Bonds, 2/12 at 100.00 A2 Series 2002, 5.000%, 2/15/22 – NPFG Insured Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B: 0.000%, 11/15/32 – NPFG Insured No Opt. Call A– 0.000%, 11/15/34 – NPFG Insured No Opt. Call A– Ohio Air Quality Development Authority, Revenue Refunding Bonds, Ohio Power Company Project, 5/11 at 100.00 Baa1 Series 1999C, 5.150%, 5/01/26 – AMBAC Insured Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville No Opt. Call A1 Hydroelectric Project – Joint Venture 5, Series 2001, 0.000%, 2/15/29 – NPFG Insured Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville 2/14 at 100.00 A1 Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/20 – AMBAC Insured Total Utilities Water and Sewer – 2.2% (1.5% of Total Investments) City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – 12/17 at 100.00 A1 AMBAC Insured Cleveland, Ohio, Waterworks First Mortgage Revenue Refunding and Improvement Bonds, Series No Opt. Call Aa1 1993G, 5.500%, 1/01/21 – NPFG Insured 40 Cleveland, Ohio, Waterworks First Mortgage Revenue Refunding and Improvement Bonds, Series 7/11 at 100.00 Aa1 1996H, 5.750%, 1/01/26 – NPFG Insured Nuveen Investments 47 Nuveen Ohio Quality Income Municipal Fund, Inc. (continued) NUO Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ 1,220 Hamilton, Ohio, Wastewater System Revenue Bonds, Series 2005, 5.250%, 10/01/22 – AGM Insured 10/15 at 100.00 Aa3 $ 1,293,273 Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2007, 5.000%, 12/01/37 – 12/17 at 100.00 A– SYNCORA GTY Insured Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue Bonds, Water 6/15 at 100.00 AAA Quality Project, Series 2005B, 5.000%, 6/01/25 Total Water and Sewer $ 252,430 Total Investments (cost $217,987,700) – 146.6% Other Assets Less Liabilities – 1.9% Auction Rate Preferred Shares, at Liquidation Value – (48.5)% (5) Net Assets Applicable to Common Shares – 100% $ 150,554,522 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.1%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 48 Nuveen Investments Nuveen Ohio Dividend Advantage Municipal Fund NXI Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.5% (3.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: $ 2,050 5.875%, 6/01/30 6/17 at 100.00 Baa3 $ 1,479,629 5.875%, 6/01/47 6/17 at 100.00 Baa3 45 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.375%, 5/15/33 Total Consumer Staples Education and Civic Organizations – 12.7% (8.5% of Total Investments) Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 7/16 at 100.00 A+ 2006, 5.000%, 7/01/41 Ohio Higher Education Facilities Commission, Revenue Bonds, Ohio Northern University, Series 5/12 at 100.00 A3 2002, 5.000%, 5/01/22 Ohio Higher Education Facilities Commission, Revenue Bonds, Wittenberg University, Series 12/15 at 100.00 Baa2 2005, 5.000%, 12/01/24 Ohio State Higher Educational Facility Commission, Higher Education Facility Revenue Bonds, 11/18 at 100.00 A– Xavier University 2008C, 5.750%, 5/01/28 Ohio State, Higher Educational Facility Revenue Bonds, Otterbein College Project, Series 12/18 at 100.00 A3 2008A, 5.500%, 12/01/28 Ohio University at Athens, Subordinate Lien General Receipts Bonds, Series 2004, 5.000%, 6/14 at 100.00 Aa3 12/01/20 – NPFG Insured Total Education and Civic Organizations Energy – 1.6% (1.1% of Total Investments) Virgin Islands Public Finance Authority, Refinery Facilities Revenue Bonds, Hovensa Coker 1/13 at 100.00 Baa3 Project, Senior Lien Series 2002, 6.500%, 7/01/21 (Alternative Minimum Tax) Health Care – 24.6% (16.5% of Total Investments) 65 Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Facilities Revenue 11/14 at 100.00 Baa1 Bonds, Summa Health System, Series 2004A, 5.500%, 11/15/34 – RAAI Insured Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 11/20 at 100.00 BBB+ 5.500%, 11/01/40 Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center 5/16 at 100.00 N/R Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured Cuyahoga County, Ohio, Revenue Refunding Bonds, Cleveland Clinic Health System, Series 2003A, 7/13 at 100.00 Aa2 6.000%, 1/01/32 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, 11/19 at 100.00 Aa2 Improvement Series 2009, 5.250%, 11/01/40 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 11/18 at 100.00 Aa2 2005, 5.000%, 11/01/40 Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare 10/12 at 100.00 AA– Partners, Refunding Series 2002, 5.375%, 10/01/30 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 1999: 5.375%, 11/15/29 – AMBAC Insured 5/11 at 100.50 AA– 5.375%, 11/15/39 – AMBAC Insured 11/11 at 100.00 AA– Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 6.000%, 11/15/41 Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center 5/16 at 100.00 A– Inc., Series 2006, 5.250%, 5/15/21 Nuveen Investments 49 Nuveen Ohio Dividend Advantage Municipal Fund (continued) NXI Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 1,000 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5/14 at 100.00 AA $ 973,470 5.000%, 5/01/30 Montgomery County, Ohio, Revenue Bonds, Miami Valley Hospital, Series 2009A, 6.250%, 11/15/39 11/14 at 100.00 Aa3 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: 5.000%, 1/01/25 1/18 at 100.00 Aa2 90 5.250%, 1/01/33 1/18 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010: 5.750%, 11/15/40 – AGM Insured 5/20 at 100.00 AA+ 80 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA+ Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University 1/15 at 100.00 A Hospitals Health System, Series 2009, 6.750%, 1/15/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/19 at 100.00 Aa2 Obligated Group, Series 2009A, 5.500%, 1/01/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: 19.708%, 1/01/17 (IF) No Opt. Call Aa2 64.415%, 1/01/33 (IF) 1/19 at 100.00 Aa2 65 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/19 at 100.00 Aa2 Obligated Group, Tender Option Bond Trust 3591, 64.573%, 1/01/17 (IF) Richland County, Ohio, Hospital Facilities Revenue Improvement Bonds, MedCentral Health System 11/12 at 100.00 A– Obligated Group, Series 2000B, 6.375%, 11/15/30 Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 11/16 at 100.00 A– 5.250%, 11/15/36 Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 12/18 at 100.00 A 5.750%, 12/01/35 Total Health Care Housing/Multifamily – 7.2% (4.8% of Total Investments) Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court 10/18 at 101.00 Aa1 Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) Ohio Housing Finance Agency, FHA-Insured Mortgage Revenue Bonds, Asbury Woods Project, Series 4/11 at 102.00 Aa2 2001A, 5.450%, 4/01/26 Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna 6/16 at 102.00 AAA Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments 9/17 at 102.00 AAA Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 0.5% (0.3% of Total Investments) Ohio Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006H, 5.000%, 9/15 at 100.00 Aaa 9/01/31 (Alternative Minimum Tax) Industrials – 6.9% (4.6% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Common Bond Fund Revenue Bonds, Cleveland 5/12 at 102.00 BBB– Christian Home Project, Series 2002C, 5.950%, 5/15/22 Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund 11/15 at 100.00 BBB– Program – Columbia National Group Project, Series 2005D, 5.000%, 5/15/20 (Alternative Minimum Tax) Ohio State Water Development Authority, Solid Waste Revenue Bonds, Allied Waste Industries, 7/12 at 100.00 BBB Inc., Series 2007A, 5.150%, 7/15/15 (Alternative Minimum Tax) Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., No Opt. Call Baa3 Series 1992, 6.450%, 12/15/21 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., 7/17 at 102.00 N/R Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (4), (5) Total Industrials 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 1.1% (0.7% of Total Investments) $ 215 Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB $ 207,282 Services, Improvement Series 2010A, 5.625%, 7/01/26 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.625%, 4/01/40 Total Long-Term Care Tax Obligation/General – 24.3% (16.3% of Total Investments) Barberton City School District, Summit County, Ohio, General Obligation Bonds, School 6/18 at 100.00 AA Improvement Series 2008, 5.250%, 12/01/31 Centerville City School District, Montgomery County, Ohio, General Obligation Bonds, Series 6/15 at 100.00 Aa1 2005, 5.000%, 12/01/30 – AGM Insured Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006: 0.000%, 12/01/27 – AGM Insured No Opt. Call AAA 0.000%, 12/01/28 – AGM Insured No Opt. Call AAA Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/21 12/14 at 100.00 AA+ Franklin County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/27 12/17 at 100.00 AAA Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 12/15 at 100.00 AA Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – 6/17 at 100.00 AA+ AGM Insured Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities 6/17 at 100.00 Aa3 Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007, 12/17 at 100.00 Aa2 5.000%, 12/01/30 – FGIC Insured Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 Aa2 Marysville Exempted School District, Union County, Ohio, General Obligation Bonds, Series 12/15 at 100.00 AA+ 2006, 5.000%, 12/01/25 – AGM Insured Mason City School District, Counties of Warren and Butler, Ohio, General Obligation Bonds, 6/17 at 100.00 Aaa Series 2007, 5.000%, 12/01/31 50 Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 12/18 at 100.00 Aa3 5.250%, 12/01/36 Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities 11/18 at 100.00 Aa2 Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 50 Sylvania City School District, Ohio, General Obligation School Improvement Bonds, Series 1995, 6/17 at 100.00 AA+ 5.250%, 12/01/36 – AGC Insured Troy City School District, Miami County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/14 at 100.00 Aa2 12/01/28 – AGM Insured 50 Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, No Opt. Call AA School Improvment Series 2009, 5.125%, 12/01/37 Total Tax Obligation/General Tax Obligation/Limited – 23.4% (15.7% of Total Investments) Cincinnati City School District, Ohio, Certificates of Participation, Series 2006, 5.000%, 12/16 at 100.00 AA+ 12/15/32 – AGM Insured Cleveland-Cuyahoga County Port Authority, Ohio, Lease Revenue Bonds, Euclid Avenue Housing 8/15 at 100.00 N/R Corporation – Fenn Tower Project, Series 2005, 5.000%, 8/01/23 – AMBAC Insured Cuyhoga County, Ohio, Economic Development Revenue Bonds, Federally Taxable Recovery Zone 12/20 at 100.00 AA Facility Medical Mart- Convention Center Project, Series 2010G, 5.000%, 12/01/27 50 Delaware County District Library, Delaware, Franklin, Marion, Morrow and Union Counties, Ohio, 12/19 at 100.00 Aa2 Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 Franklin County Convention Facilities Authority, Ohio, Excise Tax and Lease Revenue 12/15 at 100.00 Aaa Anticipation Bonds, Series 2005, 5.000%, 12/01/27 – AMBAC Insured Nuveen Investments 51 Nuveen Ohio Dividend Advantage Municipal Fund (continued) NXI Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 1,415 Hamilton County Convention Facilities Authority, Ohio, First Lien Revenue Bonds, Series 2004, 6/14 at 100.00 A+ $ 1,458,964 5.000%, 12/01/21 – FGIC Insured Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006, 5.000%, 12/01/32 – 12/16 at 100.00 A1 AMBAC Insured New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 4/12 at 100.00 A1 2001B, 5.500%, 10/01/15 – AMBAC Insured Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, 4/15 at 100.00 AA+ Series 2005A, 5.000%, 4/01/25 – AGM Insured Ohio State Building Authority, State Facilities Bonds, Adult Correctional Building Fund 4/15 at 100.00 AA+ Project, Series 2005A, 5.000%, 4/01/23 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2009A, 0.000%, 8/01/34 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2010A, No Opt. Call A+ 0.000%, 8/01/35 Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 1999A, 4/11 at 101.00 BBB+ 6.375%, 10/01/19 Total Tax Obligation/Limited Transportation – 0.7% (0.5% of Total Investments) Dayton, Ohio, Airport Revenue Bonds, James M. Cox International Airport, Series 2003C, 5.250%, 12/13 at 100.00 A– 12/01/23 – RAAI Insured (Alternative Minimum Tax) U.S. Guaranteed – 24.6% (16.5% of Total Investments) (6) Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA+ (6) 5.500%, 12/01/15 (Pre-refunded 12/01/14) – AGM Insured Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA+ (6) 5.250%, 12/01/16 (Pre-refunded 12/01/14) – AGM Insured Lakota Local School District, Butler County, Ohio, Unlimited Tax General Obligation School 6/11 at 100.00 Aaa Improvement and Refunding Bonds, Series 2001, 5.125%, 12/01/26 (Pre-refunded 6/01/11) – FGIC Insured Middletown City School District, Butler County, Ohio, General Obligation Bonds, Series 2004, 12/13 at 100.00 N/R (6) 5.000%, 12/01/25 (Pre-refunded 12/01/13) – FGIC Insured Ohio Higher Educational Facilities Commission, Revenue Bonds, Denison University, Series 2001, 11/11 at 101.00 AA (6) 5.200%, 11/01/26 (Pre-refunded 11/01/11) Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, 6/18 at 100.00 AAA Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation 6/14 at 100.00 AA+ (6) Bonds, Series 2004A, 5.250%, 12/01/23 (Pre-refunded 6/01/14) – FGIC Insured University of Cincinnati, Ohio, General Receipts Bonds, Series 2002F, 5.375%, 6/01/19 6/12 at 100.00 A+ (6) (Pre-refunded 6/01/12) West Chester Township, Butler County, Ohio, Various Purpose Limited Tax General Obligation 11/11 at 101.00 Aaa Refunding Bonds, Series 2001, 5.500%, 12/01/17 (Pre-refunded 11/01/11) – AMBAC Insured Westerville City School District, Franklin and Delaware Counties, Ohio, Various Purpose 6/11 at 100.00 AA– (6) General Obligation Bonds, Series 2001, 5.000%, 12/01/27 (Pre-refunded 6/01/11) – NPFG Insured Total U.S. Guaranteed 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 10.2% (6.9% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A: $ 50 5.000%, 2/15/38 – AGC Insured 2/18 at 100.00 AA+ $ 48,207 5.250%, 2/15/43 2/18 at 100.00 A1 American Municipal Power Ohio Inc., Wadsworth, Electric System Improvement Revenue Bonds, 2/12 at 100.00 A2 Series 2002, 5.250%, 2/15/17 – NPFG Insured Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B-2, 0.000%, 11/15/32 – No Opt. Call A– NPFG Insured Ohio Air Quality Development Authority, Revenue Refunding Bonds, Ohio Power Company Project, 5/11 at 100.00 Baa1 Series 1999C, 5.150%, 5/01/26 – AMBAC Insured Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville 2/14 at 100.00 A1 Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/21 – AMBAC Insured Total Utilities Water and Sewer – 5.9% (3.9% of Total Investments) City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – 12/17 at 100.00 A1 AMBAC Insured Ohio Water Development Authority, Revenue Bonds, Water Development Community Assistance 12/13 at 100.00 Aa1 Program, Series 2003, 5.000%, 12/01/23 – NPFG Insured Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 Total Water and Sewer $ 102,945 Total Investments (cost $90,453,712) – 149.2% MuniFund Term Preferred Shares, at Liquidation Value – (32.1)% (7) Other Assets Less Liabilities – 3.5% Auction Rate Preferred Shares, at Liquidation Value – (20.6)% (7) Net Assets Applicable to Common Shares – 100% $ 60,549,962 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares and Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments are 21.5% and 13.8%, respectively. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 53 Nuveen Ohio Dividend Advantage Municipal Fund 2 NBJ Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.0% (2.7% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: $ 990 5.875%, 6/01/30 6/17 at 100.00 Baa3 $ 714,552 5.875%, 6/01/47 6/17 at 100.00 Baa3 45 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.375%, 5/15/33 Total Consumer Staples Education and Civic Organizations – 11.9% (8.1% of Total Investments) Bowling Green State University, Ohio, General Receipts Bonds, Series 2003, 5.250%, 6/01/18 – 6/13 at 100.00 A+ AMBAC Insured Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 7/16 at 100.00 A+ 2006, 5.000%, 7/01/41 Ohio Higher Educational Facilities Commission, Revenue Bonds, Wittenberg University, Series 12/11 at 100.00 Baa2 2001, 5.500%, 12/01/15 University of Cincinnati, Ohio, General Receipts Bonds, Series 2003C, 5.000%, 6/01/22 – 6/13 at 100.00 A+ FGIC Insured University of Cincinnati, Ohio, General Receipts Bonds, Series 2004D, 5.000%, 6/01/19 – 6/14 at 100.00 A+ AMBAC Insured Total Education and Civic Organizations Energy – 1.1% (0.8% of Total Investments) Virgin Islands Public Finance Authority, Refinery Facilities Revenue Bonds, Hovensa Coker 1/13 at 100.00 Baa3 Project, Senior Lien Series 2002, 6.500%, 7/01/21 (Alternative Minimum Tax) Health Care – 22.9% (15.6% of Total Investments) Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 11/20 at 100.00 BBB+ 5.500%, 11/01/40 Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center 5/16 at 100.00 N/R Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, 11/19 at 100.00 Aa2 Improvement Series 2009, 5.250%, 11/01/40 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 11/18 at 100.00 Aa2 2005, 5.000%, 11/01/40 Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare 10/12 at 100.00 AA– Partners, Refunding Series 2002, 5.375%, 10/01/30 Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare 10/11 at 101.00 AA– Partners, Series 2001A, 5.400%, 10/01/21 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 1999, 5/11 at 100.50 AA– 5.375%, 11/15/29 – AMBAC Insured Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 6.000%, 11/15/41 Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center 5/16 at 100.00 A– Inc., Series 2006, 5.250%, 5/15/21 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5/14 at 100.00 AA 5.000%, 5/01/30 90 Montgomery County, Ohio, Revenue Bonds, Miami Valley Hospital, Series 2009A, 6.250%, 11/15/39 11/14 at 100.00 Aa3 35 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic 1/18 at 100.00 Aa2 Health System Obligated Group, Series 2008A, 5.000%, 1/01/25 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010: $ 400 5.750%, 11/15/40 – AGM Insured 5/20 at 100.00 AA+ $ 380,648 40 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA+ Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University 1/15 at 100.00 A Hospitals Health System, Series 2009, 6.750%, 1/15/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/19 at 100.00 Aa2 Obligated Group, Series 2009A, 5.500%, 1/01/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: 19.708%, 1/01/17 (IF) No Opt. Call Aa2 64.415%, 1/01/33 (IF) 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System No Opt. Call Aa2 Obligated Group, Tender Option Bond Trust 3591, 64.573%, 1/01/17 (IF) Richland County, Ohio, Hospital Facilities Revenue Improvement Bonds, MedCentral Health System 11/12 at 100.00 A– Obligated Group, Series 2000B, 6.375%, 11/15/30 Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 11/16 at 100.00 A– 5.250%, 11/15/36 Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 12/18 at 100.00 A 5.750%, 12/01/35 Total Health Care Housing/Multifamily – 4.8% (3.2% of Total Investments) Franklin County, Ohio, GNMA Collateralized Multifamily Housing Mortgage Revenue Bonds, Agler 5/12 at 102.00 Aaa Project, Series 2002A, 5.550%, 5/20/22 (Alternative Minimum Tax) Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court 10/18 at 101.00 Aa1 Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna 6/16 at 102.00 AAA Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments 9/17 at 102.00 AAA Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 1.3% (0.9% of Total Investments) Ohio Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006H, 5.000%, 9/15 at 100.00 Aaa 9/01/31 (Alternative Minimum Tax) Industrials – 10.8% (7.3% of Total Investments) Ohio State Sewage and Solid Waste Disposal Facilities, Revenue Bonds, Anheuser-Busch Project, 11/11 at 100.00 BBB+ Series 2001, 5.500%, 11/01/35 (Alternative Minimum Tax) Ohio State Water Development Authority, Solid Waste Revenue Bonds, Allied Waste Industries, 7/12 at 100.00 BBB Inc., Series 2007A, 5.150%, 7/15/15 (Alternative Minimum Tax) Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., No Opt. Call Baa3 Series 1992, 6.450%, 12/15/21 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., 7/17 at 102.00 N/R Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (4), (5) Total Industrials Nuveen Investments 55 Nuveen Ohio Dividend Advantage Municipal Fund 2 (continued) NBJ Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 0.9% (0.6% of Total Investments) $ 95 Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB $ 91,590 Services, Improvement Series 2010A, 5.625%, 7/01/26 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.625%, 4/01/40 Total Long-Term Care Tax Obligation/General – 34.5% (23.5% of Total Investments) Butler County, Hamilton, Ohio, Limited Tax General Obligation Bonds, One Renaissance Center 11/11 at 101.00 Aa3 Acquisition, Series 2001, 5.000%, 11/01/26 – AMBAC Insured Cleveland Municipal School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2004: 5.000%, 12/01/15 – AGM Insured 6/14 at 100.00 AA+ 5.000%, 12/01/22 – AGM Insured 6/14 at 100.00 AA+ Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006: 0.000%, 12/01/27 – AGM Insured No Opt. Call AAA 0.000%, 12/01/28 – AGM Insured No Opt. Call AAA Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/21 12/14 at 100.00 AA+ Franklin County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/27 12/17 at 100.00 AAA Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 12/15 at 100.00 AA Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – 6/17 at 100.00 AA+ AGM Insured Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities 6/17 at 100.00 Aa3 Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007, 12/17 at 100.00 Aa2 5.000%, 12/01/30 – FGIC Insured Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 Aa2 Marysville Exempted School District, Union County, Ohio, General Obligation Bonds, Series 12/15 at 100.00 AA+ 2006, 5.000%, 12/01/25 – AGM Insured Mason City School District, Counties of Warren and Butler, Ohio, General Obligation Bonds, 6/17 at 100.00 Aaa Series 2007, 5.000%, 12/01/31 50 Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 12/18 at 100.00 Aa3 5.250%, 12/01/36 Newark City School District, Licking County, Ohio, General Obligation Bonds, Series 2005, 12/15 at 100.00 A1 5.000%, 12/01/28 – FGIC Insured Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities 11/18 at 100.00 Aa2 Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 Powell, Ohio, General Obligation Bonds, Series 2002, 5.500%, 12/01/25 – FGIC Insured 12/12 at 100.00 AA+ 50 Sylvania City School District, Ohio, General Obligation School Improvement Bonds, Series 1995, 6/17 at 100.00 AA+ 5.250%, 12/01/36 – AGC Insured Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, No Opt. Call AA School Improvment Series 2009, 5.125%, 12/01/37 Total Tax Obligation/General 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 16.1% (11.0% of Total Investments) $ 500 Cuyhoga County, Ohio, Economic Development Revenue Bonds, Federally Taxable Recovery Zone 12/20 at 100.00 AA $ 510,025 Facility Medical Mart- Convention Center Project, Series 2010G, 5.000%, 12/01/27 Delaware County District Library, Delaware, Franklin, Marion, Morrow and Union Counties, Ohio, 12/19 at 100.00 Aa2 Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006, 5.000%, 12/01/32 – 12/16 at 100.00 A1 AMBAC Insured Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, 4/15 at 100.00 AA+ Series 2005A, 5.000%, 4/01/25 – AGM Insured Ohio State Building Authority, State Facilities Bonds, Adult Correctional Building Fund 4/15 at 100.00 AA+ Project, Series 2005A, 5.000%, 4/01/23 – AGM Insured Ohio, State Appropriation Lease Bonds, Parks and Recreation Capital Facilities, Series 12/13 at 100.00 AA 2004A-II, 5.000%, 12/01/18 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2009A, 0.000%, 8/01/34 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2010A, No Opt. Call A+ 0.000%, 8/01/35 Summit County Port Authority, Ohio, Revenue Bonds, Civic Theatre Project, Series 2001, 5.500%, 12/11 at 100.00 N/R 12/01/26 – AMBAC Insured Total Tax Obligation/Limited U.S. Guaranteed – 28.4% (19.3% of Total Investments) (6) Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2004, 12/14 at 100.00 AA+ (6) 5.500%, 12/01/15 (Pre-refunded 12/01/14) – AGM Insured Greater Cleveland Regional Transit Authority, Ohio, General Obligation Capital Improvement 12/11 at 100.00 Aa2 (6) Bonds, Series 2001A, 5.125%, 12/01/21 (Pre-refunded 12/01/11) – NPFG Insured Lebanon City School District, Warren County, Ohio, General Obligation Bonds, Series 2001, 12/11 at 100.00 AA+ (6) 5.500%, 12/01/21 (Pre-refunded 12/01/11) – AGM Insured Lorain County, Ohio, Limited Tax General Obligation Justice Center Bonds, Series 2002, 5.500%, 12/12 at 100.00 Aa2 (6) 12/01/22 (Pre-refunded 12/01/12) – FGIC Insured Marysville Exempted Village School District, Ohio, Certificates of Participation, School 6/15 at 100.00 N/R (6) Facilities Project, Series 2005, 5.250%, 12/01/21 (Pre-refunded 6/01/15) – NPFG Insured Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, 6/18 at 100.00 AAA Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured Ohio Water Development Authority, Revenue Bonds, Fresh Water Development, Series 2001A, 12/11 at 100.00 Aaa 5.000%, 12/01/21 (Pre-refunded 12/01/11) – AGM Insured Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation 6/14 at 100.00 AA+ (6) Bonds, Series 2004A, 5.500%, 12/01/15 (Pre-refunded 6/01/14) – FGIC Insured Tuscarawas County, Ohio, Hospital Facilities Revenue Bonds, Union Hospital Project, Series 10/11 at 101.00 N/R (6) 2001, 5.750%, 10/01/26 (Pre-refunded 10/01/11) – RAAI Insured Total U.S. Guaranteed Utilities – 9.8% (6.7% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/18 at 100.00 A1 Series 2008A, 5.250%, 2/15/43 Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B-2, 0.000%, 11/15/32 – No Opt. Call A– NPFG Insured Nuveen Investments 57 Nuveen Ohio Dividend Advantage Municipal Fund 2 (continued) NBJ Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ 2,500 Ohio Air Quality Development Authority, Revenue Refunding Bonds, Ohio Power Company Project, 5/11 at 100.00 Baa1 $ 2,424,300 Series 1999C, 5.150%, 5/01/26 – AMBAC Insured Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville 2/14 at 100.00 A1 Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/20 – AMBAC Insured Total Utilities Water and Sewer – 0.4% (0.3% of Total Investments) City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – 12/17 at 100.00 A1 AMBAC Insured 45 Ohio Water Development Authority, Revenue Bonds, Fresh Water Development, Series 2001A, 12/11 at 100.00 AAA 5.000%, 12/01/21 – AGM Insured Total Water and Sewer $ 72,305 Total Investments (cost $64,640,052) – 146.9% Other Assets Less Liabilities – 2.3% Auction Rate Preferred Shares, at Liquidation Value – (49.2)% (7) Net Assets Applicable to Common Shares – 100% $ 43,909,208 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.5%. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 58 Nuveen Investments Nuveen Ohio Dividend Advantage Municipal Fund 3 NVJ Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 6.4% (4.3% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: $ 1,280 5.875%, 6/01/30 6/17 at 100.00 Baa3 $ 923,866 5.875%, 6/01/47 6/17 at 100.00 Baa3 20 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.375%, 5/15/33 Total Consumer Staples Education and Civic Organizations – 6.3% (4.3% of Total Investments) Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 7/16 at 100.00 A+ 2006, 5.000%, 7/01/41 Ohio Higher Education Facilities Commission, Revenue Bonds, Ohio Northern University, Series 5/12 at 100.00 A3 2002, 5.750%, 5/01/16 Ohio Higher Education Facilities Commission, Revenue Bonds, Wittenberg University, Series 12/15 at 100.00 Baa2 2005, 5.000%, 12/01/24 Total Education and Civic Organizations Energy – 0.8% (0.5% of Total Investments) Virgin Islands Public Finance Authority, Refinery Facilities Revenue Bonds, Hovensa Coker 1/13 at 100.00 Baa3 Project, Senior Lien Series 2002, 6.500%, 7/01/21 (Alternative Minimum Tax) Health Care – 28.9% (19.5% of Total Investments) Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 11/20 at 100.00 BBB+ 5.500%, 11/01/40 Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center 5/16 at 100.00 N/R Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, 11/19 at 100.00 Aa2 Improvement Series 2009, 5.250%, 11/01/40 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 11/18 at 100.00 Aa2 2005, 5.000%, 11/01/40 Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare 10/12 at 100.00 AA– Partners, Refunding Series 2002, 5.375%, 10/01/30 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 1999, 5/11 at 100.50 AA– 5.375%, 11/15/29 – AMBAC Insured Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 6.000%, 11/15/41 Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center 5/16 at 100.00 A– Inc., Series 2006, 5.250%, 5/15/21 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5/14 at 100.00 AA 5.000%, 5/01/30 Montgomery County, Ohio, Revenue Bonds, Miami Valley Hospital, Series 2009A, 6.250%, 11/15/39 11/14 at 100.00 Aa3 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: 5.000%, 1/01/25 1/18 at 100.00 Aa2 5.250%, 1/01/33 1/18 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health 5/20 at 100.00 AA+ System Project, Series 2010, 5.250%, 11/15/40 – AGM Insured Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University 1/15 at 100.00 A Hospitals Health System, Series 2009, 6.750%, 1/15/39 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/19 at 100.00 Aa2 Obligated Group, Series 2009A, 5.500%, 1/01/39 Nuveen Investments 59 Nuveen Ohio Dividend Advantage Municipal Fund 3 (continued) NVJ Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: $ 125 19.708%, 1/01/17 (IF) No Opt. Call Aa2 $ 119,770 64.415%, 1/01/33 (IF) 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System No Opt. Call Aa2 Obligated Group, Tender Option Bond Trust 3591, 64.573%, 1/01/17 (IF) Richland County, Ohio, Hospital Facilities Revenue Improvement Bonds, MedCentral Health System 11/12 at 100.00 A– Obligated Group, Series 2000B, 6.375%, 11/15/30 Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 11/16 at 100.00 A– 5.250%, 11/15/36 Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 12/18 at 100.00 A 5.750%, 12/01/35 Total Health Care Housing/Multifamily – 3.1% (2.1% of Total Investments) Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court 10/18 at 101.00 Aa1 Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna 6/16 at 102.00 AAA Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments 9/17 at 102.00 AAA Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 0.9% (0.6% of Total Investments) Ohio Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006H, 5.000%, 9/15 at 100.00 Aaa 9/01/31 (Alternative Minimum Tax) Industrials – 7.1% (4.8% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Common Bond Fund Revenue Bonds, Cleveland 5/12 at 102.00 BBB– Christian Home Project, Series 2002C, 5.950%, 5/15/22 Ohio State Water Development Authority, Solid Waste Revenue Bonds, Allied Waste Industries, 7/12 at 100.00 BBB Inc., Series 2007A, 5.150%, 7/15/15 (Alternative Minimum Tax) Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., No Opt. Call Baa3 Series 1992, 6.450%, 12/15/21 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., 7/17 at 102.00 N/R Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (4), (5) Total Industrials Long-Term Care – 1.0% (0.7% of Total Investments) 95 Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB Services, Improvement Series 2010A, 5.625%, 7/01/26 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.625%, 4/01/40 Total Long-Term Care Tax Obligation/General – 33.5% (22.6% of Total Investments) Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006: 0.000%, 12/01/27 – AGM Insured No Opt. Call AAA 0.000%, 12/01/28 – AGM Insured No Opt. Call AAA Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/21 12/14 at 100.00 AA+ Franklin County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/27 12/17 at 100.00 AAA Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 12/15 at 100.00 AA Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – 6/17 at 100.00 AA+ AGM Insured Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities 6/17 at 100.00 Aa3 Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 1,000 Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2003, 6/13 at 100.00 Aa2 $ 1,055,320 5.000%, 12/01/22 – NPFG Insured Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007, 12/17 at 100.00 Aa2 5.000%, 12/01/25 – FGIC Insured Lorain, Ohio, General Obligation Bonds, Series 2002, 5.125%, 12/01/26 – AMBAC Insured 12/12 at 100.00 A3 Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 Aa2 Marysville Exempted School District, Union County, Ohio, General Obligation Bonds, Series 12/15 at 100.00 AA+ 2006, 5.000%, 12/01/25 – AGM Insured Mason City School District, Counties of Warren and Butler, Ohio, General Obligation Bonds, 6/17 at 100.00 Aaa Series 2007, 5.000%, 12/01/31 50 Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 12/18 at 100.00 Aa3 5.250%, 12/01/36 Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities 11/18 at 100.00 Aa2 Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 Solon, Ohio, General Obligation Refunding and Improvement Bonds, Series 2002, 5.000%, 12/01/18 12/12 at 100.00 AAA Sylvania City School District, Ohio, General Obligation School Improvement Bonds, Series 1995, 6/17 at 100.00 AA+ 5.250%, 12/01/36 – AGC Insured Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, No Opt. Call AA School Improvment Series 2009, 5.125%, 12/01/37 Total Tax Obligation/General Tax Obligation/Limited – 10.6% (7.2% of Total Investments) Cuyhoga County, Ohio, Economic Development Revenue Bonds, Federally Taxable Recovery Zone 12/20 at 100.00 AA Facility Medical Mart- Convention Center Project, Series 2010G, 5.000%, 12/01/27 75 Delaware County District Library, Delaware, Franklin, Marion, Morrow and Union Counties, Ohio, 12/19 at 100.00 Aa2 Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006, 5.000%, 12/01/32 – 12/16 at 100.00 A1 AMBAC Insured Midview Local School District, Lorain County, Ohio, Certificates of Participation, Series 5/13 at 100.00 A1 2003, 5.000%, 11/01/30 Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, 4/15 at 100.00 AA+ Series 2005A, 5.000%, 4/01/25 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2009A, 0.000%, 8/01/34 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2010A, No Opt. Call A+ 0.000%, 8/01/35 Total Tax Obligation/Limited Transportation – 5.8% (3.9% of Total Investments) Ohio Turnpike Commission, Revenue Refunding Bonds, Series 1998A, 5.500%, 2/15/18 – FGIC Insured No Opt. Call AA U.S. Guaranteed – 35.0% (23.7% of Total Investments) (6) Eaton City School District, Preble County, Ohio, General Obligation Bonds, Series 2002, 12/12 at 101.00 Aa2 (6) 5.750%, 12/01/21 (Pre-refunded 12/01/12) – FGIC Insured Granville Exempt Village School District, Ohio, General Obligation Bonds, Series 2001, 5.500%, 12/11 at 100.00 Aa1 (6) 12/01/28 (Pre-refunded 12/01/11) Hilliard, Ohio, General Obligation Bonds, Series 2002, 5.375%, 12/01/22 (Pre-refunded 12/01/12) 12/12 at 100.00 Aa1 (6) Miami East Local School District, Miami County, Ohio, General Obligation Bonds, Series 2002, 6/12 at 100.00 AA+ (6) 5.125%, 12/01/29 (Pre-refunded 6/01/12) – AGM Insured Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2001, 5.500%, 9/11 at 100.00 Aa2 (6) 9/01/12 (Pre-refunded 9/01/11) Ohio Higher Education Facilities Commission, Revenue Bonds, Case Western Reserve University, 10/12 at 100.00 N/R (6) Series 2002B, 5.500%, 10/01/22 (Pre-refunded 10/01/12) Nuveen Investments 61 Nuveen Ohio Dividend Advantage Municipal Fund 3 (continued) NVJ Portfolio of Investments February 28, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) $ 1,250 Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, 4/12 at 100.00 AA+ (6) $ 1,318,875 Series 2002A, 5.500%, 4/01/18 (Pre-refunded 4/01/12) – AGM Insured Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, 6/18 at 100.00 AAA Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured Ohio Water Development Authority, Revenue Bonds, Fresh Water Development, Series 2001A, 12/11 at 100.00 Aaa 5.000%, 12/01/21 (Pre-refunded 12/01/11) – AGM Insured Ohio, Common Schools Capital Facilities, General Obligation Bonds, Series 2001B, 5.000%, 9/11 at 100.00 AA+ (6) 9/15/20 (Pre-refunded 9/15/11) Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation 6/14 at 100.00 AA+ (6) Bonds, Series 2004A, 5.250%, 12/01/21 (Pre-refunded 6/01/14) – FGIC Insured Total U.S. Guaranteed Utilities – 7.9% (5.4% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/18 at 100.00 A1 Series 2008A, 5.250%, 2/15/43 American Municipal Power Ohio Inc., Wadsworth, Electric System Improvement Revenue Bonds, 2/12 at 100.00 A2 Series 2002, 5.250%, 2/15/17 – NPFG Insured Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B-2, 0.000%, 11/15/32 – No Opt. Call A– NPFG Insured Total Utilities Water and Sewer – 0.6% (0.4% of Total Investments) City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – 12/17 at 100.00 A1 AMBAC Insured 40 Ohio Water Development Authority, Revenue Bonds, Fresh Water Development, Series 2001A, 12/11 at 100.00 AAA 5.000%, 12/01/21 – AGM Insured Total Water and Sewer $ 52,130 Total Investments (cost $45,469,019) – 147.9% Other Assets Less Liabilities – 2.2% Auction Rate Preferred Shares, at Liquidation Value – (50.1)% (7) Net Assets Applicable to Common Shares – 100% $ 30,967,975 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.8%. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 62 Nuveen Investments Statement of Assets & Liabilities February 28, 2011 Michigan Michigan Michigan Quality Premium Dividend Income Income Advantage (NUM) (NMP) (NZW) Assets Investments, at value (cost $250,966,685, $161,200,271 and $44,477,774, respectively) $ $ $ Cash Receivables: Interest Investments sold — — — Deferred offering costs — — Other assets Total assets Liabilities Floating rate obligations Payables: Investments purchased Common share dividends Auction Rate Preferred share dividends Interest — — Offering costs — — MuniFund Term Preferred (MTP) shares, at liquidation value — — Accrued expenses: Management fees Other Total liabilities Auction Rate Preferred Shares (ARPS), at liquidation value — Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) ) ) Net assets applicable to Common shares $ $ $ Authorized shares: Common Unlimited ARPS Unlimited MTP — — Unlimited See accompanying notes to financial statements. Nuveen Investments 63 Statement of Assets & Liabilities (continued) February 28, 2011 Ohio Ohio Ohio Ohio Quality Dividend Dividend Dividend Income Advantage Advantage 2 Advantage 3 (NUO) (NXI) (NBJ) (NVJ) Assets Investments, at value (cost $217,987,700, $90,453,712, $64,640,052 and $45,469,019, respectively) $ Cash Receivables: Interest Investments sold Deferred offering costs — — — Other assets Total assets Liabilities Floating rate obligations — Payables: Investments purchased — Common share dividends Auction Rate Preferred share dividends Interest — — — Offering costs — — — MuniFund Term Preferred (MTP) shares, at liquidation value — — — Accrued expenses: Management fees Other Total liabilities Auction Rate Preferred Shares (ARPS), at liquidation value Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) ) ) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited ARPS Unlimited Unlimited Unlimited MTP — Unlimited — — See accompanying notes to financial statements. 64 Nuveen Investments Statement of Operations Year Ended February 28, 2011 Michigan Michigan Michigan Quality Premium Dividend Income Income Advantage (NUM) (NMP) (NZW) Investment Income $ $ $ Expenses Management fees Auction fees Dividend disbursing agent fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense — — Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) ) ) Expense reimbursement — — ) Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments ) ) ) Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) ) ) Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) ) ) Net increase (decrease) in net assets applicable to Common shares from operations $ $ $ See accompanying notes to financial statements. Nuveen Investments 65 Statement of Operations (continued) Year Ended February 28, 2011 Ohio Ohio Ohio Ohio Quality Dividend Dividend Dividend Income Advantage Advantage 2 Advantage 3 (NUO) (NXI) (NBJ) (NVJ) Investment Income $ Expenses Management fees Auction fees Dividend disbursing agent fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs — — — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense — Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — ) ) ) Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments ) Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) Net increase (decrease) in net assets applicable to Common shares from operations $ $ ) $ $ ) See accompanying notes to financial statements. 66 Nuveen Investments Statement of Changes in Net Assets Michigan Michigan Michigan Quality Income (NUM) Premium Income (NMP) Dividend Advantage (NZW) Year Ended Year Ended Year Ended Year Ended Year Ended Year Ended 2/28/11 2/28/10 2/28/11 2/28/10 2/28/11 2/28/10 Operations Net investment income $ Net realized gain (loss) from investments ) ) ) Change in net unrealized appreciation (depreciation) of investments ) ) ) Distributions to Auction Rate Preferred Shareholders from net investment income ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired ) Net increase (decrease) in net assets applicable to Common shares from capital share transactions ) Net increase (decrease) in net assets applicable to Common shares ) ) ) Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ Undistributed (Over-distribution of) net investment income at the end of year $ See accompanying notes to financial statements. Nuveen Investments 67 Statement of Changes in Net Assets (continued) Ohio Ohio Ohio Quality Income (NUO) Dividend Advantage (NXI) Dividend Advantage 2 (NBJ) Year Ended Year Ended Year Ended Year Ended Year Ended Year Ended 2/28/11 2/28/10 2/28/11 2/28/10 2/28/11 2/28/10 Operations Net investment income $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments ) ) ) Distributions to Auction Rate Preferred Shareholders from net investment income ) Net increase (decrease) in net assets applicable to Common shares from operations ) Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Repurchased and retired — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — — — Net increase (decrease) in net assets applicable to Common shares ) ) ) Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ Undistributed (Over-distribution of) net investment income at the end of year $ See accompanying notes to financial statements. 68 Nuveen Investments Statement of Changes in Net Assets (continued) Ohio Dividend Advantage 3 (NVJ) Year Ended Year Ended 2/28/11 2/28/10 Operations Net investment income $ $ Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) of investments ) Distributions to Auction Rate Preferred Shareholders from net investment income ) ) Net increase (decrease) in net assets applicable to Common shares from operations ) Distributions to Common Shareholders From net investment income ) ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired — — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares ) Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ $ Undistributed (Over-distribution of) net investment income at the end of year $ $ See accompanying notes to financial statements. Nuveen Investments 69 Statement of Cash Flows Year Ended February 28, 2011 Michigan Dividend Advantage (NZW) Cash Flows from Operating Activities: Net Increase (Decrease) In Net Assets Applicable to Common Shares $ from Operations Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net ) (Increase) Decrease in: Receivable for interest ) Other assets Increase (Decrease) in: Payable for investments purchased Payable for Auction Rate Preferred share dividends Payable for interest Accrued management fees Accrued other expenses ) Net realized (gain) loss from investments ) Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs ) Increase (Decrease) in: MTP shares, at liquidation value ARPS, at liquidation value ) Payable for offering costs Cash distributions paid to Common shareholders ) Cost of Common shares repurchased and retired ) Net cash provided by (used in) financing activities Net Increase (Decrease) in Cash Cash at the beginning of year Cash at the End of year Supplemental Disclosure of Cash Flow Information Cash paid by Michigan Dividend Advantage (NZW) for interest (excluding amortization of offering costs) during the fiscal year ended February 28, 2011, was $113,304. See accompanying notes to financial statements. 70 Nuveen Investments Financial Highlights Nuveen Investments 71 Financial Highlights Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Distributions Distributions Discount from Net from Net Capital from Ending Beginning Net Investment Capital Investment Gains Common Common Common Realized/ Income to Gains to Income to to Shares Share Share Net Unrealized Preferred Preferred Common Common Repurchased Net Ending Net Asset Investment Gain Share- Share- Share- Share- and Asset Market Value Income (Loss) holders(a) holders(a) Total holders holders Total Retired Value Value Michigan Quality Income (NUM) Year Ended 2/28: $ $ $ ) $ ) $
